UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR ¨TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52004 FEDERAL HOME LOAN BANK OF TOPEKA (Exact name of registrant as specified in its charter) Federally chartered corporation 48-0561319 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Security Benefit Pl. Suite 100 Topeka, KS (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 785.233.0507 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.¨ Large accelerated filer¨ Accelerated filerx Non-accelerated filer¨ Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).¨ Yesx No Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. Shares outstanding as of 05/07/2013 Class A Stock, par value $100 4,335,434 Class B Stock, par value $100 9,825,174 Registrant’s common stock is not publicly traded and is only issued to members of the registrant. Such stock is issued, redeemed and repurchased at par value, $100 per share, with all issuances, redemptions and repurchases subject to the registrant’s capital plan as well as certain statutory and regulatory requirements. FEDERAL HOME LOAN BANK OF TOPEKA TABLE OF CONTENTS PART I FINANCIAL INFORMATION 4 Item 1. Financial Statements 4 Statements of Condition 4 Statements of Income 6 Statements of Comprehensive Income 7 Statements of Capital 8 Statements of Cash Flows 9 Notes to Financial Statements 11 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 39 Executive Level Overview 39 Financial Market Trends 42 Critical Accounting Policies and Estimates 43 Results of Operations 44 Financial Condition 51 Liquidity and Capital Resources 67 Risk Management 69 Recently Issued Accounting Standards 73 Recent Regulatory and Legislative Developments 73 Item 3. Quantitative and Qualitative Disclosures About Market Risk 74 Item 4. Controls and Procedures 79 PART II OTHER INFORMATION 80 Item 1. Legal Proceedings 80 Item 1A. Risk Factors 80 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 80 Item 3. Defaults Upon Senior Securities 80 Item 4. Mine Safety Disclosures 80 Item 5. Other Information 80 Item 6. Exhibits 80 2 Important Notice about Information in this Quarterly Report In this quarterly report, unless the context suggests otherwise, references to the “FHLBank,” “FHLBank Topeka,” “we,” “us” and “our” mean the Federal Home Loan Bank of Topeka, and “FHLBanks” mean the 12 Federal Home Loan Banks, including the FHLBank Topeka. The information contained in this quarterly report is accurate only as of the date of this quarterly report and as of the dates specified herein. The product and service names used in this quarterly report are the property of the FHLBank, and in some cases, the other FHLBanks. Where the context suggests otherwise, the products, services and company names mentioned in this quarterly report are the property of their respective owners. Special Cautionary Notice Regarding Forward-looking Statements The information contained in this Form 10-Q contains forward-looking statements within the meaning of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements include statements describing the objectives, projections, estimates or future predictions of the FHLBank’s operations. These statements may be identified by the use of forward-looking terminology such as “anticipates,” “believes,” “may,” “is likely,” “could,” “estimate,” “expect,” “will,” “intend,” “probable,” “project,” “should,” or their negatives or other variations of these terms. The FHLBank cautions that by their nature forward-looking statements involve risk or uncertainty and that actual results may differ materially from those expressed in any forward-looking statements as a result of such risks and uncertainties, including but not limited to: § Governmental actions, including legislative, regulatory, judicial or other developments that affect the FHLBank; its members, counterparties or investors; housing government sponsored enterprises (GSE); or the FHLBank System in general; § Regulatory actions and determinations, including those resulting from the Dodd-Frank Wall Street Reform and Consumer Protection Act (Dodd-Frank Act); § Changes in the FHLBank’s capital structure; § Changes in economic and market conditions, including conditions in the mortgage, housing and capital markets; § Changes in demand for advances or consolidated obligations of the FHLBank and/or of the FHLBank System; § Effects of derivative accounting treatment, other-than-temporary impairment (OTTI) accounting treatment and other accounting rule requirements; § The effects of amortization/accretion; § Gains/losses on derivatives or on trading investments and the ability to enter into effective derivative instruments on acceptable terms; § Volatility of market prices, interest rates and indices and the timing and volume of market activity; § Membership changes, including changes resulting from member failures or mergers, changes in the principal place of business of members or changes in the Federal Housing Finance Agency (Finance Agency) regulations on membership standards; § Our ability to declare dividends or to pay dividends at rates consistent with past practices; § Soundness of other financial institutions, including FHLBank members, nonmember borrowers, and the other FHLBanks; § Changes in the value or liquidity of collateral underlying advances to FHLBank members or nonmember borrowers or collateral pledged by reverse repurchase and derivative counterparties; § Competitive forces, including competition for loan demand, purchases of mortgage loans and access to funding; § The ability of the FHLBank to introduce new products and services to meet market demand and to manage successfully the risks associated with new products and services; § Our ability to keep pace with technological changes and the ability of the FHLBank to develop and support technology and information systems, including the ability to access the internet and internet-based systems and services, sufficient to effectively manage the risks of the FHLBank’s business; § The ability of each of the other FHLBanks to repay the principal and interest on consolidated obligations for which it is the primary obligor and with respect to which the FHLBank has joint and several liability; § Changes in the U.S. government’s long-term debt rating and the long-term credit rating of the senior unsecured debt issues of the FHLBank System; § Changes in the fair value and economic value of, impairments of, and risks associated with, the FHLBank’s investments in mortgage loans and mortgage-backed securities (MBS) or other assets and related credit enhancement (CE) protections; and § The volume and quality of eligible mortgage loans originated and sold by participating members to the FHLBank through its various mortgage finance products (Mortgage Partnership Finance® (MPF®) Program1). Readers of this report should not rely solely on the forward-looking statements and should consider all risks and uncertainties addressed throughout this report, as well as those discussed under Item 1A – “Risk Factors” in our annual report on Form 10-K, incorporated by reference herein. All forward-looking statements contained in this Form 10-Q are expressly qualified in their entirety by this cautionary notice. The reader should not place undue reliance on such forward-looking statements, since the statements speak only as of the date that they are made and the FHLBank has no obligation and does not undertake publicly to update, revise or correct any forward-looking statement for any reason. 1 "Mortgage Partnership Finance," "MPF" and "eMPF" are registered trademarks of the Federal Home Loan Bank of Chicago. 3 PART I Item 1: Financial Statements FEDERAL HOME LOAN BANK OF TOPEKA STATEMENTS OF CONDITION - Unaudited (In thousands, except par value) March 31, December 31, ASSETS Cash and due from banks $ $ Interest-bearing deposits Securities purchased under agreements to resell Federal funds sold Investment securities: Trading securities (Note 3) Held-to-maturity securities1 (Note 3) Total investment securities Advances (Notes 4, 6) Mortgage loans held for portfolio: Mortgage loans held for portfolio (Note 5) Less allowance for credit losses on mortgage loans (Note 6) Mortgage loans held for portfolio, net Accrued interest receivable Premises, software and equipment, net Derivative assets (Note 7) Other assets TOTAL ASSETS $ $ LIABILITIES AND CAPITAL Liabilities: Deposits: Interest-bearing (Note 8) $ $ Non-interest-bearing (Note 8) Total deposits Consolidated obligations, net: Discount notes (Note 9) Bonds (Note 9) Total consolidated obligations, net Mandatorily redeemable capital stock (Note 11) Accrued interest payable Affordable Housing Program (Note 10) Derivative liabilities (Note 7) Other liabilities TOTAL LIABILITIES Commitments and contingencies (Note 15) 1 Fair value:$5,147,854 and $5,192,330 as of March 31, 2013 and December 31, 2012, respectively. The accompaning notes are an integral part of these financial statements. 4 FEDERAL HOME LOAN BANK OF TOPEKA STATEMENTS OF CONDITION - Unaudited (continued) (In thousands, except par value) March 31, December 31, Capital: Capital stock outstanding - putable: Class A ($100 par value; 4,318 and 4,053 shares issued and outstanding) (Note 11) Class B ($100 par value; 9,127 and 8,592 shares issued and outstanding) (Note 11) Total capital stock Retained earnings: Unrestricted Restricted (Note 11) Total retained earnings Accumulated other comprehensive income (loss) (Note 12) TOTAL CAPITAL TOTAL LIABILITIES AND CAPITAL $ $ The accompaning notes are an integral part of these financial statements. 5 FEDERAL HOME LOAN BANK OF TOPEKA STATEMENTS OF INCOME - Unaudited (In thousands) Three-month Period Ended March 31, INTEREST INCOME: Interest-bearing deposits $ $ 99 Securities purchased under agreements to resell Federal funds sold Trading securities Held-to-maturity securities Advances Prepayment fees on terminated advances Mortgage loans held for portfolio Other Total interest income INTEREST EXPENSE: Deposits Consolidated obligations: Discount notes Bonds Mandatorily redeemable capital stock (Note 11) 6 14 Other 36 79 Total interest expense NET INTEREST INCOME Provision for credit losses on mortgage loans (Note 6) NET INTEREST INCOME AFTER MORTGAGE LOAN LOSS PROVISION OTHER INCOME (LOSS): Total other-than-temporary impairment losses on held-to-maturity securities Portion of other-than-temporary impairment losses on held-to-maturity securities recognized in other comprehensive income (loss) Net other-than-temporary impairment losses on held-to-maturity securities (Note 3) Net gain (loss) on trading securities (Note 3) Net gain (loss) on derivatives and hedging activities (Note 7) 65 Standby bond purchase agreement commitment fees Letters of credit fees Other Total other income (loss) OTHER EXPENSES: Compensation and benefits Other operating Finance Agency Office of Finance Other Total other expenses INCOME (LOSS) BEFORE ASSESSMENTS Affordable Housing Program assessments (Note 10) NET INCOME $ $ The accompaning notes are an integral part of these financial statements. 6 FEDERAL HOME LOAN BANK OF TOPEKA STATEMENTS OF COMPREHENSIVE INCOME - Unaudited (In thousands) Three-month Period Ended March 31, Net income $ $ Other comprehensive income (loss): Net non-credit portion of other-than-temporary impairment losses on held-to-maturity securities: Non-credit portion Reclassification of non-credit portion included in net income 79 Accretion of non-credit portion Total net non-credit portion of other-than-temporary impairment losses on held-to-maturity securities Defined benefit pension plan: Amortization of net loss Total other comprehensive income (loss) TOTAL COMPREHENSIVE INCOME $ $ The accompaning notes are an integral part of these financial statements. 7 FEDERAL HOME LOAN BANK OF TOPEKA STATEMENTS OF CAPITAL - Unaudited (In thousands) Accumulated Capital Stock1 Other Class A Class B Total Retained Earnings Comprehensive Total Shares Par Value Shares Par Value Shares Par Value Unrestricted Restricted Total Income (Loss) Capital BALANCE - DECEMBER 31, 2011 $ Proceeds from issuance of capital stock - 61 Repurchase/redemption of capital stock - - Comprehensive income (loss) Net reclassification of shares to mandatorily redeemable capital stock Net transfer of shares between Class A and Class B - - - Dividends on capital stock (Class A - 0.3%, Class B - 3.5%): Cash payment Stock issued 70 70 - BALANCE MARCH 31, 2012 $ Accumulated Capital Stock1 Other Class A Class B Total Retained Earnings Comprehensive Total Shares Par Value Shares Par Value Shares Par Value Unrestricted Restricted Total Income (Loss) Capital BALANCE - DECEMBER 31, 2012 $ Proceeds from issuance of capital stock - - Repurchase/redemption of capital stock Comprehensive income (loss) Net reclassification of shares to mandatorily redeemable capital stock Net transfer of shares between Class A and Class B - - - Dividends on capital stock (Class A - 0.3%, Class B - 3.5%): Cash payment Stock issued 77 77 - BALANCE MARCH 31, 2013 $ 1 Putable The accompaning notes are an integral part of these financial statements. 8 FEDERAL HOME LOAN BANK OF TOPEKA STATEMENTS OF CASH FLOWS - Unaudited (In thousands) Three-month Period Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization: Premiums and discounts on consolidated obligations, net Concessions on consolidated obligations Premiums and discounts on investments, net Premiums and discounts on advances, net Premiums, discounts and deferred loan costs on mortgage loans, net Fair value adjustments on hedged assets or liabilities Premises, software and equipment Other Provision for credit losses on mortgage loans Non-cash interest on mandatorily redeemable capital stock 5 13 Net other-than-temporary impairment losses on held-to-maturity securities 79 Other (gains) losses 33 35 Net (gain) loss on trading securities (Gain) loss due to change in net fair value adjustment on derivative and hedging activities (Increase) decrease in accrued interest receivable Change in net accrued interest included in derivative assets (Increase) decrease in other assets Increase (decrease) in accrued interest payable Change in net accrued interest included in derivative liabilities Increase (decrease) in Affordable Housing Program liability Increase (decrease) in other liabilities Total adjustments NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Net (increase) decrease in interest-bearing deposits Net (increase) decrease in securities purchased under resale agreements Net (increase) decrease in Federal funds sold Net (increase) decrease in short-term trading securities Proceeds from maturities of and principal repayments on long-term trading securities Purchases of long-term trading securities Proceeds from maturities of and principal repayments on long-term held-to-maturity securities Purchases of long-term held-to-maturity securities Principal collected on advances Advances made Principal collected on mortgage loans Purchase or origination of mortgage loans Proceeds from sale of foreclosed assets Principal collected on other loans made Purchases of premises, software and equipment NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES The accompaning notes are an integral part of these financial statements. 9 FEDERAL HOME LOAN BANK OF TOPEKA STATEMENTS OF CASH FLOWS - Unaudited (continued) (In thousands) Three-month Period Ended March 31, CASH FLOWS FROM FINANCING ACTIVITIES: Net increase (decrease) in deposits $ $ Net proceeds from issuance of consolidated obligations: Discount notes Bonds Payments for maturing and retired consolidated obligations: Discount notes Bonds Net increase (decrease) in overnight loans from other FHLBanks - Net increase (decrease) in other borrowings - Proceeds from financing element derivatives 44 - Net interest payments received (paid) for financing derivatives Proceeds from issuance of capital stock Payments for repurchase/redemption of capital stock Payments for repurchase of mandatorily redeemable capital stock Cash dividends paid NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ Supplemental disclosures: Interest paid $ $ Affordable Housing Program payments $ $ Net transfers of mortgage loans to real estate owned $ $ The accompaning notes are an integral part of these financial statements. 10 FEDERAL HOME LOAN BANK OF TOPEKA Notes to Financial Statements – Unaudited March 31, 2013 NOTE 1 – BASIS OF PRESENTATION Basis of Presentation: The accompanying interim financial statements of the Federal Home Loan Bank of Topeka (FHLBank) are unaudited and have been prepared in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial information and with the instruction provided by Article 10, Rule 10-01 of Regulation S-X. The financial statements contain all adjustments which are, in the opinion of management, necessary for a fair statement of the FHLBank’s financial position, results of operation and cash flows for the interim periods presented. All such adjustments were of a normal recurring nature. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full fiscal year of any other interim period. The FHLBank’s significant accounting policies and certain other disclosures are set forth in the notes to the audited financial statements for the year ended December 31, 2012. The interim financial statements presented herein should be read in conjunction with the FHLBank’s audited financial statements and notes thereto, which are included in the FHLBank’s annual report on Form 10-K filed with the Securities and Exchange Commission (SEC) on March 15, 2013 (annual report on Form 10-K). The notes to the interim financial statements highlight significant changes to the notes included in the annual report on Form 10-K. Use of Estimates: The preparation of financial statements under GAAP requires management to make estimates and assumptions as of the date of the financial statements in determining the reported amounts of assets, liabilities and estimated fair values and in determining the disclosure of any contingent assets or liabilities. Estimates and assumptions by management also affect the reported amounts of income and expense during the reporting period. The most significant of these estimates include the fair value of derivatives, the determination of other-than-temporary impairment (OTTI) on investments and the allowance for credit losses. Many of the estimates and assumptions, including those used in financial models, are based on financial market conditions as of the date of the financial statements. Because of the volatility of the financial markets, as well as other factors that affect management estimates, actual results may vary from these estimates. Financial Instruments with Legal Right of Offset: The FHLBank has certain financial instruments, including derivative instruments and securities purchased under agreements to resell, that are subject to enforceable master netting arrangements or similar agreements. The FHLBank has elected to offset its derivative asset and liability positions, as well as cash collateral received or pledged, when it has the legal right of offset under these master agreements. The FHLBank did not have any offsetting liabilities related to its securities purchased under agreements to resell for the periods presented. The net exposure for these financial instruments can change on a daily basis; therefore, there may be a delay between the time this exposure change is identified and additional collateral is requested, and the time when this collateral is received or pledged. Likewise, there may be a delay for excess collateral to be returned. For derivative instruments, any excess cash collateral received or pledged is recognized as a derivative liability or derivative asset based on the terms of these agreements is provided in Note 7. Based on the fair value of the related collateral held, the securities purchased under agreements to resell were fully collateralized for the periods presented. Additional information about the FHLBank’s investments in securities purchased under agreements to resell is disclosed in Note 1 of the annual report on Form 10-K. NOTE 2 – RECENTLY ISSUED ACCOUNTING STANDARDS AND INTERPRETATIONS AND CHANGES IN AND ADOPTIONS OF ACCOUNTING PRINCIPLES Joint and Several Liability: In February 2013, the Financial Accounting Standards Board (FASB) issued guidance for the recognition, measurement and disclosure of obligations resulting from joint and several liability arrangements for which the total amount of the obligation within the scope of this guidance is fixed at the reporting date. This guidance requires an entity to measure these obligations as the sum of: (1) the amount the reporting entity agreed to pay on the basis of its arrangement among its co-obligors; and (2) any additional amount the reporting entity expects to pay on behalf of its co-obligors. In addition, this guidance requires an entity to disclose the nature and amount of the obligation as well as other information about these obligations. This guidance is effective for interim and annual periods beginning on or after December 15, 2013 and should be applied retrospectively to obligations with joint and several liabilities existing at the beginning of an entity’s fiscal year of adoption. The FHLBank does not expect this new guidance to have a material effect on its financial condition, results of operations or cash flows. Comprehensive Income – Reporting of Amounts Reclassified out of Accumulated Other Comprehensive Income: In February 2013, the FASB issued guidance which requires entities to provide information about significant reclassifications of items out of accumulated other comprehensive income (AOCI) by component. Entities are required to report the effect of significant reclassifications out of AOCI on the respective line items in net income if the amount being reclassified is required under GAAP to be reclassified in its entirety. For other amounts not required to be reclassified in their entirety, the entity is required to cross-reference to other disclosures that provide additional detail about these amounts. This guidance was effective prospectively for the FHLBank for interim and annual periods beginning on January 1, 2013. The adoption of this guidance resulted in increased financial statement disclosures, but did not impact the FHLBank’s financial condition, results of operations or cash flows. Offsetting Assets and Liabilities: In December 2011, the FASB and the International Accounting Standards Board (IASB) issued common disclosure requirements intended to help investors and other financial statement users better assess the effect or potential effect of offsetting arrangements on an entity’s financial position, regardless of whether an entity’s financial statements are prepared on the basis of GAAP or International Financial Reporting Standards (IFRS). This guidance requires the FHLBank to disclose both gross and net information about financial instruments, including derivative instruments, which are either offset on its Statements of Condition or subject to an enforceable master netting arrangement or similar agreement. This guidance was effective for the FHLBank for interim and annual periods beginning on January 1, 2013 and was applied retrospectively for all comparative periods presented. The FHLBank adopted the guidance as of January 1, 2013. The adoption of this guidance resulted in increased financial statement disclosures, but did not affect the FHLBank’s financial condition, results of operations or cash flows. 11 NOTE 3 – INVESTMENT SECURITIES Major Security Types: Tradingand held-to-maturity securities as of March 31, 2013 are summarized in the following table (in thousands): Trading Held-to-maturity Fair Value Carrying Value OTTI Recognized in OCI Amortized Cost Gross Unrecognized Gains Gross Unrecognized Losses Fair Value Non-mortgage-backed securities: Commercial paper $ $ - $ - $ - $ - $ - $ - Certificates of deposit - Government-sponsored enterprise obligations1.2 - State or local housing agency obligations - - Non-mortgage-backed securities - Mortgage-backed securities: U.S. obligation residential3 - - Government-sponsored enterprise residential4 - Private-label mortgage-backed securities: Residential loans - Home equity loans - - Mortgage-backed securities TOTAL $ 1 Represents debentures issued by other FHLBanks, Federal National Mortgage Association (FannieMae), Federal Home Loan Mortgage Corporation (FreddieMac), Federal Farm Credit Bank (Farm Credit), and Federal Agricultural Mortgage Corporation (Farmer Mac). GSE securities are not guaranteed by the U.S. government. Fannie Mae and Freddie Mac were placed into conservatorship by the Finance Agency on September 7, 2008 with the Finance Agency named as conservator. 2 See Note 17 for transactions with other FHLBanks. 3 Represents mortgage-backed securities (MBS) issued by Government National Mortgage Association (GinnieMae), which are guaranteed by the U.S. government. 4 Represents MBS issued by Fannie Mae and Freddie Mac. Tradingand held-to-maturity securities as of December 31, 2012 are summarized in the following table (in thousands): Trading Held-to-maturity Fair Value Carrying Value OTTI Recognized in OCI Amortized Cost Gross Unrecognized Gains Gross Unrecognized Losses Fair Value Non-mortgage-backed securities: Commercial paper $ $ - $ - $ - $ - $ - $ - Certificates of deposit - Government-sponsored enterprise obligations1,2 - State or local housing agency obligations - - Non-mortgage-backed securities - Mortgage-backed securities: U.S obligation residential3 - - Government-sponsored enterprise residential4 - Private-label mortgage-backed securities: Residential loans - Home equity loans - 3 Mortgage-backed securities TOTAL $ 1 Represents debentures issued by other FHLBanks, FannieMae, FreddieMac, Farm Credit, and Farmer Mac. GSE securities are not guaranteed by the U.S. government. Fannie Mae and Freddie Mac were placed into conservatorship by the Finance Agency on September 7, 2008 with the Finance Agency named as conservator. 2 See Note 17 for transactions with other FHLBanks. 3 Represents MBS issued by GinnieMae, which are guaranteed by the U.S. government. 4 Represents MBS issued by Fannie Mae and Freddie Mac. 12 The amortized cost of the FHLBank’s MBS/asset-backed securities (ABS) included credit losses, OTTI-related accretion adjustments and purchase premiums and discounts netting to discount amounts of $5,697,000 and $6,547,000 as of March 31, 2013 and December 31, 2012, respectively. The following table summarizes (in thousands) the held-to-maturity securities with unrecognized losses as of March 31, 2013. The unrecognized losses are aggregated by major security type and length of time that individual securities have been in a continuous unrecognized loss position. Less Than 12 Months 12 Months or More Total Fair Value Unrecognized Losses Fair Value Unrecognized Losses Fair Value Unrecognized Losses Non-mortgage-backed securities: State or local housing agency obligations $ - $ - $ Non-mortgage-backed securities - - Mortgage-backed securities: Government-sponsored enterprise residential1 Private-label mortgage-backed securities: Residential loans 7 Mortgage-backed securities TOTAL TEMPORARILY IMPAIRED SECURITIES $ 1 Represents MBS issued by Fannie Mae and Freddie Mac. The following table summarizes (in thousands) the held-to-maturity securities with unrecognized losses as of December 31, 2012. The unrecognized losses are aggregated by major security type and length of time that individual securities have been in a continuous unrecognized loss position. Less Than 12 Months 12 Months or More Total Fair Value Unrecognized Losses Fair Value Unrecognized Losses Fair Value Unrecognized Losses Non-mortgage-backed securities: State or local housing agency obligations $ - $ - $ Non-mortgage-backed securities - - Mortgage-backed securities: Government-sponsored enterprise residential1 Private-label mortgage-backed securities: Residential loans 8 Home equity loans - - 53 3 53 3 Mortgage-backed securities TOTAL TEMPORARILY IMPAIRED SECURITIES $ 1 Represents MBS issued by Fannie Mae and Freddie Mac. Redemption Terms:The amortized cost, carrying value and fair values of held-to-maturity securities by contractual maturity as of March 31, 2013 and December 31, 2012 are shown in the following table (in thousands). Expected maturities of certain securities will differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment fees. 03/31/2013 12/31/2012 Amortized Cost Carrying Value Fair Value Amortized Cost Carrying Value Fair Value Non-mortgage-backed securities: Due in one year or less $ - $ - $ - $ - $ - $ - Due after one year through five years - Due after five years through 10 years Due after 10 years Non-mortgage-backed securities Mortgage-backed securities TOTAL $ 13 Interest Rate Payment Terms: The following table details interest rate payment terms for the amortized cost of held-to-maturity securities as of March 31, 2013 and December 31, 2012 (in thousands): 03/31/2013 12/31/2012 Non-mortgage-backed securities: Fixed rate $ $ Variable rate Non-mortgage-backed securities Mortgage-backed securities: Pass-through securities: Fixed rate Variable rate Collateralized mortgage obligations: Fixed rate Variable rate Mortgage-backed securities TOTAL $ $ Gains and Losses: Net gains (losses) on trading securities during the three-month periods ended March 31, 2013 and 2012 were as follows (in thousands): Three-month Period Ended 03/31/2013 03/31/2012 Net gains (losses) on trading securities held as of March 31, 2013 $ $ Net gains (losses) on trading securities sold or matured prior to March 31, 2013 NET GAIN (LOSS) ON TRADING SECURITIES $ $ Other-than-temporary Impairment: The FHLBank has established processes for evaluating its individual held-to-maturity investment securities holdings in an unrealized loss position for OTTI. The FHLBanks’ OTTI Governance Committee, which is comprised of representation from all 12 FHLBanks, has responsibility for reviewing and approving the key modeling assumptions, inputs and methodologies to be used by the FHLBanks to generate cash flow projections used in analyzing credit losses and determining OTTI for private-label MBS/ABS. To support consistency among the FHLBanks, FHLBank Topeka completed its OTTI analysis primarily based upon cash flow analysis prepared by FHLBank of San Francisco on behalf of FHLBank Topeka using key modeling assumptions provided by the FHLBanks’ OTTI Governance Committee for the majority of its private-label residential MBS and home equity loan ABS. Certain private-label MBS backed by multi-family and commercial real estate loans, home equity lines of credit and manufactured housing loans were outside of the scope of the OTTI Governance Committee and were analyzed for OTTI by the FHLBank utilizing other methodologies. An OTTI cash flow analysis is run by FHLBank of San Francisco for each of the FHLBank’s remaining private-label MBS/ABS using the FHLBank System’s common platform and agreed-upon assumptions. For certain private-label MBS/ABS where underlying collateral data is not available, alternative procedures as determined by each FHLBank are used to assess these securities for OTTI. The evaluation includes estimating projected cash flows that are likely to be collected based on assessments of all available information about each individual security, including the structure of the security and certain assumptions as determined by the FHLBanks’ OTTI Governance Committee such as: (1) the remaining payment terms for the security; (2) prepayment speeds; (3) default rates; (4) loss severity on the collateral supporting the FHLBank’s security based on underlying loan-level borrower and loan characteristics; (5) expected housing price changes; and (6) interest rate assumptions. In performing a detailed cash flow analysis, the FHLBank identifies the best estimate of the cash flows expected to be collected. If this estimate results in a present value of expected cash flows (discounted at the security’s effective yield) that is less than the amortized cost basis of a security (that is, a credit loss exists), an OTTI is considered to have occurred. 14 To assess whether the entire amortized cost basis of securities will be recovered, the FHLBank of San Francisco, on behalf of the FHLBank, performed a cash flow analysis using two third-party models. The first third-party model considers borrower characteristics and the particular attributes of the loans underlying the FHLBank’s securities, in conjunction with assumptions about future changes in home prices and interest rates, to project prepayments, defaults and loss severities. A significant input to the first model is the forecast of future housing price changes for the relevant states and core based statistical areas (CBSAs), which are based upon an assessment of the individual housing markets. CBSA refers collectively to metropolitan and micropolitan statistical areas as defined by the United States Office of Management and Budget; as currently defined, a CBSA must contain at least one urban area of 10,000 or more people. The OTTI Governance Committee developed a housing price forecast with seven short-term projections with changes ranging from (4.0) percent to 4.0 percent over the twelve-month period beginning January 1, 2013. For the vast majority of markets, the short-term forecast has changes from (1.0) percent to 1.0 percent. Thereafter, home prices were projected to recover using one of five different recovery paths. The following table presents projected home price recovery by months as of March 31, 2013: Recovery Range of Annualized Rates Months Low High 1 - 6 - % % 7 - 12 13 - 18 19 - 30 31 - 42 43 - 54 Thereafter The month-by-month projections of future loan performance derived from the first model, which reflect projected prepayments, defaults and loss severities, are then input into a second model that allocates the projected loan level cash flows and losses to the various security classes in the securitization structure in accordance with its prescribed cash flow and loss allocation rules. In a securitization in which the credit enhancement for the senior securities is derived from the presence of subordinate securities, losses are generally allocated first to the subordinate securities until their principal balances are reduced to zero. The projected cash flows are based on a number of assumptions and expectations, and the results of these models can vary significantly with changes in assumptions and expectations. The scenario of cash flows determined based on model approach reflects a best estimate scenario and includes a base case current-to-trough housing price forecast and a base case housing price recovery path. For those securities for which an OTTI was determined to have occurred as of March 31, 2013 (that is, securities for which the FHLBank determined that it was more likely than not that the amortized cost basis would not be recovered), the following tables present a summary of the significant inputs used to measure the amount of credit loss recognized in earnings during this period as well as related current credit enhancement. Credit enhancement is defined as the percentage of subordinated tranches and over-collateralization, if any, in a security structure that will generally absorb losses before the FHLBank will experience a loss on the security. The calculated averages represent the dollar-weighted averages of all the private-label MBS/ABS investments in each category shown.Private-label MBS/ABS are classified as prime, Alt-A and subprime based on the originator’s classification at the time of origination or based on classification by a Nationally Recognized Statistical Rating Organization (NRSRO) upon issuance of the MBS/ABS. Private-label residential MBS Year of Significant Inputs Current Credit Securitization Prepayment Rates Default Rates Loss Severities Enhancements Prime: 2004 and prior % Total Prime Alt-A: 2004 and prior Total Alt-A TOTAL % Home Equity Loan ABS Year of Significant Inputs Current Credit Securitization Prepayment Rates Default Rates Loss Severities Enhancements Subprime: 2004 and prior % 15 For the 32 private-label securities with OTTI during the lives of the securities, the FHLBank’s reported balances as of March 31, 2013 are as follows (in thousands): Unpaid Principal Balance Amortized Cost Carrying Value Fair Value Private-label residential MBS: Prime $ Alt-A Total private-label residential MBS Home equity loans: Subprime TOTAL $ The following table presents a roll-forward of OTTI activity for the three-month periods ended March 31, 2013 and 2012 related to credit losses recognized in earnings (in thousands): Three-month Period Ended 03/31/2013 03/31/2012 Balance, beginning of period $ $ Additional charge on securities for which OTTI was not previously recognized1 - Additional charge on securities for which OTTI was previously recognized1 79 Realized principal losses on securities paid down during the period - Amortization of credit component of OTTI2 10 Balance, end of period $ $ 1 For the three-month periods ended March 31, 2013 and 2012, securities previously impaired represent all securities that were impaired prior to January 1, 2013 and 2012, respectively. 2 The FHLBank amortizes the credit component based on estimated cash flows prospectively up to the amount of expected principal to be recovered. The discounted cash flows will move from the discounted loss value to the ultimate principal to be written off at the projected date of loss. If the expected cash flows improve, the amount of expected loss decreases which causes a corresponding decrease in the calculated amortization. Based on the level of improvement in the cash flows, the amortization could become a positive adjustment to income. As of March 31, 2013, the fair value of a portion of the FHLBank’s held-to-maturity securities portfolio was below the amortized cost of the securities due to interest rate volatility, illiquidity in the marketplace and credit deterioration in the U.S. mortgage markets that began in early 2008. However, the decline in fair value of these securities is considered temporary as the FHLBank expects to recover the entire amortized cost basis on the remaining held-to-maturity securities in unrecognized loss positions and neither intends to sell these securities nor is it more likely than not that the FHLBank will be required to sell these securities before its anticipated recovery of the remaining amortized cost basis. NOTE 4 – ADVANCES General Terms: The FHLBank offers a wide range of fixed and variable rate advance products with different maturities, interest rates, payment characteristics and optionality. Fixed rate advances generally have maturities ranging from 3 days to 15 years. Variable rate advances generally have maturities ranging from overnight to 15 years, where the interest rates reset periodically at a fixed spread to the London Interbank Offered Rate (LIBOR) or other specified index. As of March 31, 2013 and December 31, 2012, the FHLBank had advances outstanding at interest rates ranging from 0.14 percent to 8.01 percent and 0.12 percent to 8.01 percent, respectively. The following table presents advances summarized by year of contractual maturity as of March 31, 2013 and December 31, 2012 (in thousands): 03/31/2013 12/31/2012 Year of Contractual Maturity Amount Weighted Average Interest Rate Amount Weighted Average Interest Rate Due in one year or less $ % $ % Due after one year through two years Due after two years through three years Due after three years through four years Due after four years through five years Thereafter Total par value % % Discounts Hedging adjustments1 TOTAL $ $ 1 See Note 7 for a discussion of: (1) the FHLBank’s objectives for using derivatives; (2) the types of assets and liabilities hedged; and (3) the accounting for derivatives and the related assets and liabilities hedged. 16 The FHLBank’s advances outstanding include advances that contain call options that may be exercised with or without prepayment fees at the borrower’s discretion on specific dates (call dates) before the stated advance maturities (callable advances). In exchange for receiving the right to call the advance on a predetermined call schedule, the borrower may pay a higher fixed rate for the advance relative to an equivalent maturity, non-callable, fixed rate advance. The borrower normally exercises its call options on these advances when interest rates decline (fixed rate advances) or spreads change (adjustable rate advances). The FHLBank’s advances as of March 31, 2013 and December 31, 2012 include callable advances totaling $5,961,612,000 and $5,429,171,000, respectively. Of these callable advances, there were $5,832,043,000 and $5,300,793,000 of variable rate advances as of March 31, 2013 and December 31, 2012, respectively. Convertible advances allow the FHLBank to convert an advance from one interest payment term structure to another. When issuing convertible advances, the FHLBank may purchase put options from a member that allow the FHLBank to convert the fixed rate advance to a variable rate advance at the current market rate or another structure after an agreed-upon lockout period. A convertible advance carries a lower interest rate than a comparable-maturity fixed rate advance without the conversion feature. As of March 31, 2013 and December 31, 2012, the FHLBank had convertible advances outstanding totaling $1,925,517,000 and $2,079,092,000, respectively. The following table presents advances summarized by contractual maturity or next call date (for callable advances) and by contractual maturity or next conversion date (for convertible advances) as of March 31, 2013 and December 31, 2012 (in thousands): Year of Contractual Maturity or Next Call Date Year of Contractual Maturity or Next Conversion Date Redemption Term 03/31/2013 12/31/2012 03/31/2013 12/31/2012 Due in one year or less $ Due after one year through two years Due after two years through three years Due after three years through four years Due after four years through five years Thereafter TOTAL PAR VALUE $ Interest Rate Payment Terms: The following table details additional interest rate payment terms for advances as of March 31, 2013 and December 31, 2012 (in thousands): 03/31/2013 12/31/2012 Fixed rate: Due in one year or less $ $ Due after one year Total fixed rate Variable rate: Due in one year or less Due after one year Total variable rate TOTAL PAR VALUE $ $ 17 NOTE 5– MORTGAGE LOANS The MPF Program involves the FHLBank investing in mortgage loans, which have been funded by the FHLBank through or purchased from its participating members. These mortgage loans are government-insured or guaranteed (by the Federal Housing Administration (FHA), the Department of Veterans Affairs (VA), the Rural Housing Service of the Department of Agriculture (RHS) and/or the Department of Housing and Urban Development (HUD)) loans and conventional residential loans credit-enhanced by participating financial institutions (PFI). Depending upon a member’s product selection, the servicing rights can be retained or sold by the participating member. The FHLBank does not buy or own any mortgage servicing rights. Mortgage Loans Held for Portfolio: The following table presents information as of March 31, 2013 and December 31, 2012 on mortgage loans held for portfolio (in thousands): 03/31/2013 12/31/2012 Real estate: Fixed rate, medium-term1, single-family mortgages $ $ Fixed rate, long-term, single-family mortgages Total unpaid principal balance Premiums Discounts Deferred loan costs, net Other deferred fees Hedging adjustments2 Total before Allowance for Credit Losses on Mortgage Loans Allowance for Credit Losses on Mortgage Loans MORTGAGE LOANS HELD FOR PORTFOLIO, NET $ $ 1 Medium-term defined as a term of 15 years or less. 2 See Note 7 for a discussion of: (1) the FHLBank’s objectives for using derivatives; (2) the types of assets and liabilities hedged; and (3) the accounting for derivatives and the related assets and liabilities hedged. The following table presents information as of March 31, 2013 and December 31, 2012 on the outstanding unpaid principal balance (UPB) of mortgage loans held for portfolio (in thousands): 03/31/2013 12/31/2012 Conventional loans $ $ Government-guaranteed or insured loans TOTAL UNPAID PRINCIPAL BALANCE $ $ 18 NOTE 6 – ALLOWANCE FOR CREDIT LOSSES The FHLBank has established an allowance methodology for each of its portfolio segments: credit products (advances, letters of credit and other extensions of credit to borrowers); government mortgage loans held for portfolio; conventional mortgage loans held for portfolio; and the direct financing lease receivable. Credit products: The FHLBank manages its credit exposure to credit products through an integrated approach that generally provides for a credit limit to be established for each member, includes an ongoing review of each member’s financial condition and is coupled with conservative collateral/lending policies to limit risk of loss while balancing members’ needs for a reliable source of funding. In addition, the FHLBank lends to its members in accordance with Federal statutes and Finance Agency regulations. Specifically, the FHLBank complies with the Federal Home Loan Bank Act, as amended (Bank Act), which requires the FHLBank to obtain sufficient collateral to fully secure credit products. The estimated value of the collateral required to secure each member’s credit products is calculated by applying collateral discounts, or haircuts, to the par value or market value of the collateral. The FHLBank accepts certain investment securities, residential mortgage loans, deposits, and other real estate related assets as collateral. In addition, community financial institutions are eligible to utilize expanded statutory collateral provisions for small business loans, agriculture loans and community development loans. The FHLBank’s capital stock owned by borrowing members is held by the FHLBank as further collateral security for all indebtedness of the member to the FHLBank. Collateral arrangements may vary depending upon member credit quality, financial condition and performance; borrowing capacity; and overall credit exposure to the member. The FHLBank can call for additional or substitute collateral to protect its security interest. The FHLBank’s management believes that these policies effectively manage the FHLBank’s credit risk from credit products. Based upon the financial condition of the member, the FHLBank either allows a member to retain physical possession of the collateral assigned to it, or requires the member to specifically assign or place physical possession of the collateral with the FHLBank or its safekeeping agent. The FHLBank perfects its security interest in all pledged collateral. The Bank Act affords any security interest granted to the FHLBank by a member priority over the claims or rights of any other party except for claims or rights of a third party that would be entitled to priority under otherwise applicable law and are held by a bona fide purchaser for value or by a secured party holding a prior perfected security interest. Using a risk-based approach and taking into consideration each member’s financial strength, the FHLBank considers the type and level of collateral to be the primary indicator of credit quality on its credit products. As of March 31, 2013 and December 31, 2012, the FHLBank had rights to collateral on a member-by-member basis with an estimated value in excess of its outstanding extensions of credit. The FHLBank continues to evaluate and make changes to its collateral guidelines, as necessary, based on current market conditions. As of March 31, 2013 and December 31, 2012, the FHLBank did not have any advances that were past due, on nonaccrual status or considered impaired. In addition, there have been no troubled debt restructurings related to credit products during the three-month periods ended March 31, 2013 and 2012. Based upon the collateral held as security, management’s credit extension and collateral policies, management’s credit analysis and the repayment history on credit products, the FHLBank currently does not anticipate any credit losses on its credit products. Accordingly, as of March 31, 2013 and December 31, 2012, the FHLBank has not recorded any allowance for credit losses on credit products, nor has it recorded any liability to reflect an allowance for credit losses for off-balance sheet credit exposures. For additional information on the FHLBank’s off-balance sheet credit exposure see Note 15. Government Mortgage Loans Held For Portfolio: The FHLBank invests in government-guaranteed or insured (by FHA, VA, RHA and/or HUD) fixed rate mortgage loans secured by one-to-four family residential properties. The servicer provides and maintains insurance or a guarantee from the applicable government agency. The servicer is responsible for compliance with all government agency requirements and for obtaining the benefit of the applicable insurance or guarantee with respect to defaulted government mortgage loans. Any losses on such loans that are not recovered from the issuer or guarantor are absorbed by the servicers. Therefore, the FHLBank only has credit risk for these loans if the servicer fails to pay for losses not covered by the insurance or guarantee. Based on the FHLBank’s assessment of its servicers, the FHLBank has not established an allowance for credit losses on government mortgage loans. Further, none of these mortgage loans have been placed on non-accrual status because of the U.S. government guarantee or insurance on these loans and the contractual obligation of the loan servicer to repurchase the loans when certain criteria are met. Conventional Mortgage Loans Held For Portfolio: The allowances for conventional loans are determined by performing migration analysis to determine the probability of default and loss severity rates. This is done through analyses that include consideration of various data observations such as past performance, current performance, loan portfolio characteristics, collateral-related characteristics, industry data and prevailing economic conditions. The measurement of the allowance for loan losses may consist of: (1) reviewing all residential mortgage loans at the individual master commitment level; (2) reviewing specifically identified collateral-dependent loans for impairment; (3)reviewing homogeneous pools of residential mortgage loans; and/or (4)estimating credit losses in the remaining portfolio. The FHLBank’s management of credit risk in the MPF Program involves several layers of loss protection that are defined in agreements among the FHLBank and its PFIs. The availability of loss protection may differ slightly among MPF products. The FHLBank’s loss protection consists of the following loss layers, in order of priority: § Homeowner Equity. § Primary Mortgage Insurance (PMI). PMI is on all loans with homeowner equity of less than 20 percent of the original purchase price or appraised value. § First Loss Account (FLA). The FLA functions as a tracking mechanism for determining the FHLBank’s potential loss exposure under each master commitment prior to the PFI’s credit enhancement (CE) obligation. If the FHLBank experiences losses in a master commitment, these losses will either be: (1) recovered through the withholding of future performance-based CE fees from the PFI; or (2) absorbed by the FHLBank. As of March 31, 2013 and December 31, 2012, the FHLBank’s exposure under the FLA was $31,121,000 and $30,313,000, respectively. § CE Obligation. PFIs have a CE obligation to absorb losses in excess of the FLA in order to limit the FHLBank’s loss exposure to that of an investor in an MBS that is rated the equivalent of double-A by an NRSRO. PFIs must either fully collateralize their CE obligation with assets considered acceptable by the FHLBank’s Member Products Policy (MPP) or purchase supplemental mortgage insurance (SMI) from mortgage insurers. Any incurred losses that would be absorbed by the CE obligation are not reserved as part of the FHLBank’s allowance for loan losses. Accordingly, the calculated allowance was reduced by $3,550,000 and $2,113,000 as of March 31, 2013 and December 31, 2012, respectively, for the amount in excess of the FLA to be covered by PFIs’ CE obligations. As of March 31, 2013 and December 31, 2012, CE obligations available to cover losses in excess of the FLA were $329,835,000 and $312,994,000, respectively. 19 The FHLBank pays the participating member a fee, a portion of which may be based on the credit performance of the mortgage loans, in exchange for absorbing the CE obligation loss layer up to an agreed-upon amount. Performance-based fees may be withheld to cover losses allocated to the FHLBank. The FHLBank records CE fees paid to the participating members as a reduction to mortgage interest income. The following table presents net CE fees paid to participating members for the three-month periods ended March 31, 2013 and 2012 (in thousands): Three-month Period Ended 03/31/2013 03/31/2012 Gross CE fees paid to PFIs $ $ Performance-based CE fees recovered from PFIs Net CE fees paid $ $ Mortgage Loans Evaluated at the Individual Master Commitment Level:The credit risk analysis of all conventional loans is performed at the individual master commitment level to properly determine the credit enhancements available to recover losses on mortgage loans under each individual master commitment. Collectively Evaluated Mortgage Loans: The credit risk analysis of conventional loans evaluated collectively for impairment considers loan pool specific attribute data, applies estimated loss severities and incorporates the associated credit enhancements in order to determine the FHLBank’s best estimate of probable incurred losses. Migration analysis is a methodology for determining, through the FHLBank’s experience over a historical period, the rate of default on pools of similar loans. The FHLBank applies migration analysis to loans based on the following categories: (1) loans in foreclosure; (2) nonaccrual loans; (3) delinquent loans; and (4) all other remaining loans. The FHLBank then estimates how many loans in these categories may migrate to a realized loss position and applies a loss severity factor to estimate losses incurred as of the Statement of Condition date. Individually Evaluated Mortgage Loans:Certain conventional mortgage loans, primarily impaired mortgage loans that are considered collateral-dependent, may be specifically identified for purposes of calculating the allowance for credit losses. A mortgage loan is considered collateral-dependent if repayment is only expected to be provided by the sale of the underlying property, that is, if it is considered likely that the borrower will default and there is no CE obligation from a PFI to offset losses under the master commitment. The estimated credit losses on impaired collateral-dependent loans may be separately determined because sufficient information exists to make a reasonable estimate of the inherent loss for such loans on an individual loan basis. The FHLBank applies an appropriate loss severity rate, which is used to estimate the fair value of the collateral. The resulting incurred loss is equal to the difference between the carrying value of the loan and the estimated fair value of the collateral less estimated selling costs. Charge-off Policy: The FHLBank evaluates whether to record a charge-off on a conventional mortgage loan upon the occurrence of a confirming event. Confirming events include, but are not limited to, the occurrence of foreclosure or notification of a claim against any of the credit enhancements. A charge-off is recorded if the recorded investment in the loan will not be recovered. Direct Financing Lease Receivable: The FHLBank has a recorded investment in a direct financing lease receivable with a member for a building complex and property. Under the office complex agreement, the FHLBank has all rights and remedies under the lease agreement as well as all rights and remedies available under the member’s Advance, Pledge and Security Agreement. Consequently, the FHLBank can apply any excess collateral securing credit products to any shortfall in the leasing arrangement. Rollforward of Allowance for Credit Losses: As of March 31, 2013, the FHLBank determined that an allowance for credit losses was only necessary on conventional mortgage loans held for portfolio. The following table presents a roll-forward of the allowance for credit losses for the three-month period ended March 31, 2013 as well as the method used to evaluate impairment relating to all portfolio segments regardless of whether or not an estimated credit loss has been recorded as of March 31, 2013 (in thousands): Conventional Loans Government Loans Credit Products1 Direct Financing Lease Receivable Total Allowance for credit losses: Balance, beginning of three-month period $ $ - $ - $ - $ Charge-offs - - - Provision for credit losses - - - Balance, end of three-month period $ $ - $ - $ - $ Allowance for Credit Losses, end of period: Individually evaluated for impairment $ - $ - $ - $ - $ - Collectively evaluated for impairment $ $ - $ - $ - $ Recorded investment2, end of period: Individually evaluated for impairment3 $ - $ - $ $ $ Collectively evaluated for impairment $ $ $ - $ - $ 1 The recorded investment for credit products includes only advances. The recorded investment for all other credit products is insignificant. 2 The recorded investment in a financing receivable is the UPB, adjusted for accrued interest, net deferred loan fees or costs, unamortized premiums or discounts, fair value hedge adjustments and direct write-downs. The recorded investment is not net of any valuation allowance. 3 No financing receivables individually evaluated for impairment were determined to be impaired. 20 The following table presents a roll-forward of the allowance for credit losses for the three-month period ended March 31, 2012 as well as the method used to evaluate impairment relating to all portfolio segments regardless of whether or not an estimated credit loss has been recorded as of March 31, 2012 (in thousands): Conventional Loans Government Loans Credit Products1 Direct Financing Lease Receivable Total Allowance for credit losses: Balance, beginning of three-month period $ $ - $ - $ - $ Charge-offs - - - Provision for credit losses - - - Balance, end of three-month period $ $ - $ - $ - $ Allowance for Credit Losses, end of period: Individually evaluated for impairment $ - $ - $ - $ - $ - Collectively evaluated for impairment $ $ - $ - $ - $ Recorded investment2, end of period: Individually evaluated for impairment3 $ - $ - $ $ $ Collectively evaluated for impairment $ $ $ - $ - $ 1 The recorded investment for credit products includes only advances. The recorded investment for all other credit products is insignificant. 2 The recorded investment in a financing receivable is the UPB, adjusted for accrued interest, net deferred loan fees or costs, unamortized premiums or discounts, fair value hedge adjustments and direct write-downs. The recorded investment is not net of any valuation allowance. 3 No financing receivables individually evaluated for impairment were determined to be impaired. Credit Quality Indicators: The FHLBank’s key credit quality indicators include the migration of: (1) past due loans; (2) non-accrual loans; (3) loans in process of foreclosure; and (4) impaired loans, all of which are used either on an individual or pool basis to determine the allowance for credit losses. Non-accrual Loans: The FHLBank places a conventional mortgage loan on non-accrual status if it is determined that either: (1) the collection of interest or principal is doubtful; or (2) interest or principal is past due for 90 days or more, except when the loan is well-secured (e.g., through credit enhancements) and in the process of collection. The FHLBank does not place government-guaranteed or insured mortgage loans on non-accrual status due to the U.S. government guarantee or insurance on these loans and the contractual obligation of the loan servicer to repurchase the loans when certain criteria are met. For those mortgage loans placed on non-accrual status, accrued but uncollected interest is reversed against interest income. The FHLBank records cash payments received on non-accrual loans first as interest income and then as a reduction of principal as specified in the contractual agreement, unless the collection of the remaining principal amount due is considered doubtful. If the collection of the remaining principal amount due is considered doubtful then cash payments received would be applied first solely to principal until the remaining principal amount due is expected to be collected and then as a recovery of any charge-off, if applicable, followed by recording interest income. A loan on non-accrual status may be restored to accrual when: (1) none of its contractual principal and interest is due and unpaid, and the FHLBank expects repayment of the remaining contractual principal and interest; or (2) it otherwise becomes well secured and in the process of collection. The following table summarizes the delinquency aging and key credit quality indicators for all of the FHLBank’sportfolio segments as of March 31, 2013 (dollar amounts in thousands): Conventional Loans Government Loans Credit Products1 Direct Financing Lease Receivable Total Recorded investment2: Past due 30-59 days delinquent $ $ $ - $ - $ Past due 60-89 days delinquent - - Past due 90 days or more delinquent - - Total Past Due - - Total current loans Total recorded investment $ Other delinquency statistics: In process of foreclosure, included above3 $ $ $ - $ - $ Serious delinquency rate4 % % - % - % % Past due 90 days or more and still accruing interest $ $ $ - $ - $ Loans on non-accrual status5 $ $ - $ - $ - $ 1 The recorded investment for credit products includes only advances. The recorded investment for all other credit products is insignificant. 2 The recorded investment in a loan is the UPB of the loan, adjusted for accrued interest, net deferred loan fees or costs, unamortized premiums or discounts, fair value hedging adjustments and direct write-downs. The recorded investment is not net of any valuation allowance. 3 Includes loans where the decision of foreclosure or similar alternative such as pursuit of deed-in-lieu has been reported. Loans in process of foreclosure are included in past due or current loans dependent on their delinquency status. 4 Loans that are 90 days or more past due or in the process of foreclosure expressed as a percentage of the total recorded investment for the portfolio class. 5 Loans on non-accrual status include $1,400,000 of troubled debt restructurings. Troubled debt restructurings are restructurings in which the FHLBank, for economic or legal reasons related to the debtor’s financial difficulties, grants a concession to the debtor that it would not otherwise consider. 21 The following table summarizes the key credit quality indicators for the FHLBank’s mortgage loans as of December 31, 2012 (dollar amounts in thousands): Conventional Loans Government Loans Credit Products1 Direct Financing Lease Receivable Total Recorded investment2: Past due 30-59 days delinquent $ $ $ - $ - $ Past due 60-89 days delinquent - - Past due 90 days or more delinquent - - Total Past Due - - Total current loans Total recorded investment $ Other delinquency statistics: In process of foreclosure, included above3 $ $ $ - $ - $ Serious delinquency rate4 % % - % - % % Past due 90 days or more and still accruing interest $ - $ $ - $ - $ Loans on non-accrual status5 $ $ - $ - $ - $ 1 The recorded investment for credit products includes only advances. The recorded investment for all other credit products is insignificant. 2 The recorded investment in a loan is the UPB of the loan, adjusted for accrued interest, net deferred loan fees or costs, unamortized premiums or discounts, fair value hedging adjustments and direct write-downs. The recorded investment is not net of any valuation allowance. 3 Includes loans where the decision of foreclosure or similar alternative such as pursuit of deed-in-lieu has been reported. Loans in process of foreclosure are included in past due or current loans dependent on their delinquency status. 4 Loans that are 90 days or more past due or in the process of foreclosure expressed as a percentage of the total recorded investment for the portfolio class. 5 Loans on non-accrual status include $1,286,000 of troubled debt restructurings. Troubled debt restructurings are restructurings in which the FHLBank, for economic or legal reasons related to the debtor’s financial difficulties, grants a concession to the debtor that it would not otherwise consider. The FHLBank had $4,541,000 and $3,915,000 classified as real estate owned recorded in other assets as of March 31, 2013 and December 31, 2012, respectively. NOTE 7 – DERIVATIVES AND HEDGING ACTIVITIES Nature of Business Activity: The FHLBank is exposed to interest rate risk primarily from the effect of interest rate changes on its interest-earning assets and its funding sources that finance these assets. The goal of the FHLBank’s interest-rate risk management strategy is not to eliminate interest-rate risk, but to manage it within appropriate limits. To mitigate the risk of loss, the FHLBank has established policies and procedures, which include guidelines on the amount of exposure to interest rate changes it is willing to accept. In addition, the FHLBank monitors the risk to its revenue, net interest margin and average maturity of interest-earning assets and funding sources. Consistent with Finance Agency regulation, the FHLBank enters into derivatives only to: (1) reduce the interest rate risk exposures inherent in otherwise unhedged assets and funding positions; (2) achieve risk management objectives; and (3) act as an intermediary between its members and counterparties. Finance Agency regulation and the FHLBank’s Risk Management Policy (RMP) prohibit trading in or the speculative use of these derivative instruments and limit credit risk arising from these instruments. The use of derivatives is an integral part of the FHLBank’s financial management strategy. The FHLBank uses derivatives to: § Reduce funding costs by combining an interest rate swap with a consolidated obligation because the cost of a combined funding structure can be lower than the cost of a comparable consolidated obligation; § Reduce the interest rate sensitivity and repricing gaps of assets and liabilities; § Preserve a favorable interest rate spread between the yield of an asset (e.g., an advance) and the cost of the related liability (e.g., the consolidated obligation used to fund the advance). Without the use of derivatives, this interest rate spread could be reduced or eliminated when a change in the interest rate on the advance does not match a change in the interest rate on the consolidated obligation; § Mitigate the adverse earnings effects of the shortening or extension of certain assets (e.g., advances or mortgage assets) and liabilities; § Manage embedded options in assets and liabilities; and § Manage its overall asset-liability management. Application of Derivatives:Derivative financial instruments may be used by the FHLBank as follows: § As a fair value or cash flow hedge of an associated financial instrument, a firm commitment or an anticipated transaction; § As an economic hedge to manage certain defined risks in its statement of condition. These hedges are primarily used to manage mismatches between the coupon features of its assets and liabilities. For example, the FHLBank may use derivatives in its overall interest rate risk management activities to adjust the interest rate sensitivity of consolidated obligations to approximate more closely the interest rate sensitivity of its assets (both advances and investments) and to adjust the interest rate sensitivity of advances or investments to approximate more closely the interest rate sensitivity of its liabilities; and § As an intermediary hedge to meet the asset/liability management needs of its members. The FHLBank acts as an intermediary by entering into derivatives with its members and offsetting derivatives with other counterparties. This intermediation grants smaller members indirect access to the derivatives market. The derivatives used in intermediary activities do not receive hedge accounting treatment and are separately marked-to-market through earnings. The net result of the accounting for these derivatives does not significantly affect the operating results of the FHLBank. Derivative financial instruments are used by the FHLBank when they are considered to be the most cost-effective alternative to achieve the FHLBank’s financial and risk management objectives. The FHLBank reevaluates its hedging strategies from time to time and may change the hedging techniques it uses or adopt new strategies. 22 The FHLBank transacts a significant portion of its derivatives with major banks and primary broker/dealers. Some of these banks and broker/dealers or their affiliates buy, sell and distribute consolidated obligations. No single entity dominates the FHLBank’s derivatives business. The FHLBank is not a derivatives dealer and thus does not trade derivatives for short-term profit. Types of Derivatives: The FHLBank commonly enters into interest rate swaps (including callable and putable swaps), swaptions, and interest rate cap and floor agreements (collectively, derivatives) to reduce funding costs and to manage its exposure to interest rate risks inherent in the normal course of business. These instruments are recorded at fair value and reported in derivative assets or derivative liabilities on the Statements of Condition. Premiums paid at acquisition are accounted for as the basis of the derivative at inception of the hedge. Types of Hedged Items: At the inception of every hedge transaction, the FHLBank documents all hedging relationships between derivatives designated as hedging instruments and the hedged items, its risk management objectives and strategies for undertaking various hedge transactions, and its method of assessing effectiveness. This process includes linking all derivatives that are designated as fair value or cash flow hedges to: (1) assets and/or liabilities on the Statements of Condition; (2) firm commitments; or (3) forecasted transactions. The FHLBank formally assesses (both at the hedge’s inception and at least quarterly on an ongoing basis) whether the derivatives that are used have been effective in offsetting changes in the fair value or cash flows of hedged items and whether those derivatives may be expected to remain effective in future periods. The FHLBank typically uses regression analyses or similar statistical analyses to assess the effectiveness of its hedging relationships. The types of hedged items are: § Consolidated obligations; § Advances; § Mortgage loans; § Firm commitments; § Investments; and § Anticipated debt issuance. Financial Statement Impact and Additional Financial Information: The notional amount in derivative contracts serves as a factor in determining periodic interest payments or cash flows received and paid. However, the notional amount of derivatives represents neither the actual amounts exchanged nor the overall exposure of the FHLBank to credit and market risk. The risks of derivatives can be measured meaningfully on a portfolio basis that takes into account the counterparties, the types of derivatives, the items being hedged and any offsets between the derivatives and the items being hedged. The FHLBank considers accrued interest receivables and payables and the legal right to offset derivative assets and liabilities by counterparty. Consequently, derivative assets and liabilities reported on the Statements of Condition include the net cash collateral and accrued interest from counterparties. Therefore, an individual derivative may be in an asset position (counterparty would owe the FHLBank the current fair value, which includes net accrued interest receivable or payable on the derivative, if the derivative was settled as of the Statement of Condition date) but when the derivative fair value and cash collateral fair value (includes accrued interest on the collateral) are netted by counterparty, the derivative may be recorded on the Statements of Condition as a derivative liability. Conversely, a derivative may be in a liability position (FHLBank would owe the counterparty the fair value if settled as of the Statement of Condition date) but may be recorded on the Statements of Condition as a derivative asset after netting. The following table represents outstanding notional balances and fair values (includes net accrued interest receivable or payable on the derivatives) of the derivatives outstanding by type of derivative and by hedge designation as of March 31, 2013 (in thousands): 03/31/2013 12/31/2012 Notional Amount Derivative Assets Derivative Liabilities Notional Amount Derivative Assets Derivative Liabilities Fair value hedges: Interest rate swaps $ Interest rate caps/floors - - Total fair value hedges Economic hedges: Interest rate swaps Interest rate caps/floors 82 62 Mortgage delivery commitments 6 96 Total economic hedges TOTAL $ Netting adjustments1 Cash collateral Derivative assets and liabilities $ 1 Amounts represent the effect of legally enforceable master netting agreements that allow the FHLBank to settle positive and negative positions and also cash collateral held or placed with the same counterparties. 23 The following tables provide information regarding gains and losses on derivatives and hedging activities by type of hedge and type of derivative and gains and losses by hedged item for fair value hedges. For the three-month periods ended March 31, 2013 and 2012, the FHLBank recorded net gain (loss) on derivatives and hedging activities as follows (in thousands): Three-month Period Ended 03/31/2013 03/31/2012 Derivatives and hedge items in fair value hedging relationships: Interest rate swaps $ $ Total net gain (loss) related to fair value hedge ineffectiveness Derivatives not designated as hedging instruments: Economic hedges: Interest rate swaps Interest rate caps/floors 52 Net interest settlements Mortgage delivery commitments Intermediary transactions: Interest rate swaps Total net gain (loss) related to derivatives not designated as hedging instruments NET GAIN (LOSS) ON DERIVATIVES AND HEDGING ACTIVITIES $ $ 65 The FHLBank carries derivative instruments at fair value on its Statements of Condition. Any change in the fair value of derivatives designated under a fair value hedging relationship is recorded each period in current period earnings. Fair value hedge accounting allows for the offsetting fair value of the hedged risk in the hedged item to also be recorded in current period earnings. For the three-month periods ended March 31, 2013 and 2012, the FHLBank recorded net gain (loss) on derivatives and the related hedged items in fair value hedging relationships and the impact of those derivatives on the FHLBank’s net interest income as follows (in thousands): Three-month Period Ended 03/31/2013 03/31/2012 Gain (Loss) on Derivatives Gain (Loss) on Hedged Items Net Fair Value Hedge Ineffectiveness Effect of Derivatives on Net Interest Income1 Gain (Loss) on Derivatives Gain (Loss) on Hedged Items Net Fair Value Hedge Ineffectiveness Effect of Derivatives on Net Interest Income1 Advances $ Consolidated obligation bonds Consolidated obligation discount notes - 6 TOTAL $ 1 The differentials between accruals of interest receivables and payables on derivatives designated as fair value hedges as well as the amortization/accretion of hedging activities are recognized as adjustments to the interest income or expense of the designated underlying hedged item. Managing Credit Risk on Derivatives: The FHLBank is subject to credit risk due to nonperformance by counterparties to the derivative agreements. The degree of counterparty risk on derivative agreements depends on the extent to which master netting arrangements are included in such contracts to mitigate the risk. The FHLBank manages counterparty credit risk through credit analyses, collateral requirements and adherence to the requirements set forth in its RMP. The FHLBank requires collateral agreements on all derivatives that establish collateral delivery thresholds. Additionally, collateral related to derivatives with member institutions includes collateral assigned to the FHLBank, as evidenced by a written security agreement and held by the member institution for the benefit of the FHLBank. Based on credit analyses and collateral requirements, FHLBank management does not anticipate any credit losses on its derivative agreements. The maximum credit risk applicable to a single counterparty was $33,108,000 and $28,512,000 as of March 31, 2013 and December 31, 2012, respectively. The counterparty was the same each period. Certain of the FHLBank’s derivative instruments contain provisions that require the FHLBank to post additional collateral with its counterparties if there is deterioration in the FHLBank’s credit rating. If the FHLBank’s credit rating is lowered by an NRSRO, the FHLBank may be required to deliver additional collateral on derivative instruments in net liability positions. The aggregate fair value of all derivative instruments with derivative counterparties containing credit-risk-related contingent features that were in a net derivative liability position as of March 31, 2013 and December 31, 2012 was $409,769,000 and $460,626,000, respectively, for which the FHLBank has posted collateral with a fair value of $292,458,000 and $337,369,000, respectively, in the normal course of business. If the FHLBank’s credit rating had been lowered one level (e.g., from double-A to single-A), the FHLBank would have been required to deliver an additional $87,280,000 and $93,770,000 of collateral to its derivative counterparties as of March 31, 2013 and December 31, 2012. 24 Offsetting of Derivative Assets and Derivative Liabilities: The FHLBank may enter into enforceable master netting arrangements for derivative instruments that contain provisions allowing the legal right of offset. Under these agreements, the FHLBank has elected to offset at the individual master agreement level, the gross derivative assets and gross derivative liabilities, and the related received or pledged cash collateral and associated accrued interest. The following table presents separately the fair value of derivative instruments with and without the legal right of offset, including the related collateral received from or pledged to counterparties, based on the terms of the FHLBank’s master netting arrangements or similar agreements. 03/31/2013 12/31/2012 Derivative Assets Derivative Liabilities Derivative Assets Derivative Liabilities Derivative instruments with legal right of offset: Gross recognized amount $ Gross amounts of netting adjustments and cash collateral Net amounts after offsetting adjustments Derivative instruments without legal right of offset1 6 96 Total derivative assets and total derivative liabilities Non-cash collateral received or pledged not offset2 NET UNSECURED AMOUNT $ 1 Represents mortgage delivery commitments. 2 Collateral held with respect to derivatives with members which represents either collateral physically held by or on behalf of the FHLBank or collateral assigned to the FHLBank as evidenced by a written security agreement and held by the member for the benefit of the FHLBank. NOTE 8 – DEPOSITS The FHLBank offers demand and overnight deposit programs to its members and to other qualifying non-members. In addition, the FHLBank offers short-term deposit programs to members. A member that services mortgage loans may deposit with the FHLBank funds collected in connection with the mortgage loans, pending disbursement of such funds to owners of the mortgage loans. The FHLBank classifies these items as “Non-interest-bearing other deposits.” The following table details the types of deposits held by the FHLBank as of March 31, 2013 and December 31, 2012 (in thousands): 03/31/2013 12/31/2012 Interest-bearing: Demand $ $ Overnight Term Total interest-bearing Non-interest-bearing: Demand Other Total non-interest-bearing TOTAL DEPOSITS $ $ NOTE 9 – CONSOLIDATED OBLIGATIONS Consolidated obligations consist of consolidated bonds and discount notes and, as provided by the Bank Act or Finance Agency regulation, are backed only by the financial resources of the FHLBanks. The FHLBanks jointly issue consolidated obligations with the Office of Finance acting as their agent. The Office of Finance tracks the amounts of debt issued on behalf of each FHLBank. In addition, the FHLBank separately tracks and records as a liability its specific portion of consolidated obligations for which it is the primary obligor. The FHLBank utilizes a debt issuance process to provide a scheduled monthly issuance of global bullet consolidated obligation bonds. As part of this process, management from each of the FHLBanks determine and communicate a firm commitment to the Office of Finance for an amount of scheduled global debt to be issued on its behalf. If the FHLBanks’ commitments do not meet the minimum debt issue size, the proceeds are allocated to all FHLBanks based on the larger of the FHLBank’s commitment or allocated proceeds based on the individual FHLBank’s regulatory capital to total system regulatory capital. If the FHLBanks’ commitments exceed the minimum debt issue size, the proceeds are allocated based on relative regulatory capital of the FHLBanks with the allocation limited to the lesser of the allocation amount or actual commitment amount. The Finance Agency and the U.S. Secretary of the Treasury have oversight over the issuance of FHLBank debt through the Office of Finance. The FHLBanks can, however, pass on any scheduled calendar slot and not issue any global bullet consolidated obligation bonds upon agreement of 8 of the 12 FHLBanks. Consolidated obligation bonds are issued primarily to raise intermediate- and long-term funds for the FHLBanks and are not subject to any statutory or regulatory limits as to maturities. Consolidated obligation discount notes, which are issued to raise short-term funds, are issued at less than their face amounts and redeemed at par when they mature. 25 Consolidated Obligation Bonds: The following table presents the FHLBank’s participation in consolidated obligation bonds outstanding as of March 31, 2013 and December 31, 2012 (in thousands): 03/31/2013 12/31/2012 Year of Contractual Maturity Amount Weighted Average Interest Rate Amount Weighted Average Interest Rate Due in one year or less $ % $ % Due after one year through two years Due after two years through three years Due after three years through four years Due after four years through five years Thereafter Total par value % % Premium Discounts Hedging adjustments1 TOTAL $ $ 1 See Note 7 for a discussion of: (1) the FHLBank’s objectives for using derivatives; (2) the types of assets and liabilities hedged; and (3) the accounting for derivatives and the related assets and liabilities hedged. Consolidated obligation bonds are issued with either fixed rate coupon or variable rate coupon payment terms. Variable rate coupon bonds use a variety of indices for interest rate resets including LIBOR, U.S. Treasury bills, Prime, Constant Maturity Treasuries (CMT) and Eleventh District Cost of Funds Index (COFI). In addition, to meet the specific needs of certain investors in consolidated obligation bonds, fixed rate and variable rate bonds may contain certain features that may result in complex coupon payment terms and call features. When the FHLBank issues such structured bonds that present interest rate or other risks that are unacceptable to the FHLBank, it will simultaneously enter into derivatives containing offsetting features that effectively alter the terms of the complex bonds to the equivalent of simple fixed rate coupon bonds or variable rate coupon bonds tied to indices such as those detailed above. The FHLBank’s participation in consolidated obligation bonds outstanding as of March 31, 2013 and December 31, 2012 includes callable bonds totaling $8,465,000,000 and $8,461,000,000, respectively. The FHLBank uses the unswapped callable bonds for financing its callable advances (Note 4), MBS (Note 3) and mortgage loans (Note 5). Contemporaneous with a portion of its fixed rate callable bond issues, the FHLBank will also enter into interest rate swap agreements (in which the FHLBank generally pays a variable rate and receives a fixed rate) with call features that mirror the options in the callable bonds (a sold callable swap). The combined sold callable swap and callable debt transaction allows the FHLBank to obtain attractively priced variable rate financing. The following table summarizes the FHLBank’s participation in consolidated obligation bonds outstanding by year of maturity, or by the next call date for callable bonds as of March 31, 2013 and December 31, 2012 (in thousands): Year of Maturity or Next Call Date 03/31/2013 12/31/2012 Due in one year or less $ $ Due after one year through two years Due after two years through three years Due after three years through four years Due after four years through five years Thereafter TOTAL PAR VALUE $ $ The following table summarizes interest rate payment terms for consolidated obligation bonds as of March 31, 2013 and December 31, 2012 (in thousands): 03/31/2013 12/31/2012 Fixed rate $ $ Variable rate Step up TOTAL PAR VALUE $ $ Consolidated Discount Notes: Consolidated discount notes are issued to raise short-term funds. Consolidated discount notes are consolidated obligations with original maturities of up to one year. These consolidated discount notes are issued at less than their face amount and redeemed at par value when they mature. The following table summarizes the FHLBank’s participation in consolidated obligation discount notes, all of which are due within one year (in thousands): Book Value Par Value Weighted Average Interest Rate March 31, 2013 $ $ % December 31, 2012 $ $ % 26 NOTE 10 – AFFORDABLE HOUSING PROGRAM The Bank Act, as amended by the Financial Institutions Reform, Recovery and Enforcement Act of 1989, requires each FHLBank to establish an Affordable Housing Program (AHP). As a part of its AHP, the FHLBank provides subsidies in the form of direct grants or below-market interest rate advances to members that use the funds to assist in the purchase, construction or rehabilitation of housing for very low-, low- and moderate-income households. By regulation, to fund the AHP, the 12 district FHLBanks as a group must annually set aside the greater of $100,000,000 or 10 percent of the current year’s net earnings. For purposes of the AHP calculation, the term “net earnings” is defined as income before interest expense related to mandatorily redeemable capital stock and the assessment for AHP. The FHLBank accrues this expense monthly based on its net earnings. The amount set aside for AHP is charged to expense and recognized as a liability. As subsidies are provided through the disbursement of grants or issuance of subsidized advances, the AHP liability is reduced accordingly. If the FHLBank’s net earnings before AHP would ever be zero or less, the amount of AHP liability would generally be equal to zero. However, if the result of the aggregate 10 percent calculation described above is less than the $100,000,000 minimum for all 12 FHLBanks, then the Bank Act requires the shortfall to be allocated among the FHLBanks based on the ratio of each FHLBank’s income for the previous year. If an FHLBank determines that its required AHP contributions are exacerbating any financial instability of that FHLBank, it may apply to the Finance Agency for a temporary suspension of its AHP contributions. The FHLBank has never applied to the Finance Agency for a temporary suspension of its AHP contributions. The following table details the change in the AHP liability for the three-month periods ended March 31, 2013 and 2012 (in thousands): Three-month Period Ended 03/31/2013 03/31/2012 Appropriated and reserved AHP funds as of the beginning of the period $ $ AHP set aside based on current year income Direct grants disbursed Recaptured funds1 46 39 Appropriated and reserved AHP funds as of the end of the period $ $ 1 Recaptured funds are direct grants returned to the FHLBank in those instances where the commitments associated with the approved use of funds are not met and repayment to the FHLBank is required by regulation. Recaptured funds are returned as a result of: (1) AHP-assisted homeowner’s transfer or sale of property within the five-year retention period that the assisted homeowner is required to occupy the property; (2) homeowner’s failure to acquire sufficient loan funding (funds previously approved and disbursed cannot be used); or (3) unused grants. NOTE 11 – CAPITAL The FHLBank is subject to three capital requirements under the provisions of the Gramm-Leach-Bliley Act (GLB Act) and the Finance Agency’s capital structure regulation. Regulatory capital does not include AOCI but does include mandatorily redeemable capital stock. ▪ Risk-based capital. The FHLBank must maintain at all times permanent capital in an amount at least equal to the sum of its credit risk, market risk and operations risk capital requirements. The risk-based capital requirements are all calculated in accordance with the rules and regulations of the Finance Agency.Only permanent capital, defined as Class B Common Stock and retained earnings, can be used by the FHLBank to satisfy its risk-based capital requirement. The Finance Agency may require the FHLBank to maintain a greater amount of permanent capital than is required by the risk-based capital requirement as defined, but the Finance Agency has not placed any such requirement on the FHLBank to date. ▪ Total regulatory capital. The GLB Act requires the FHLBank to maintain at all times at least a 4.0 percent total capital-to-asset ratio. Total regulatory capital is defined as the sum of permanent capital, Class A stock, any general loss allowance, if consistent with GAAP and not established for specific assets, and other amounts from sources determined by the Finance Agency as available to absorb losses. ▪ Leverage capital. The FHLBank is required to maintain at all times a leverage capital-to-assets ratio of at least 5.0 percent, with the leverage capital ratio defined as the sum of permanent capital weighted 1.5 times and non-permanent capital (currently only Class A Common Stock) weighted 1.0 times divided by total assets. The following table illustrates that the FHLBank was in compliance with its regulatory capital requirements as of March 31, 2013 and December 31, 2012 (in thousands): 03/31/2013 12/31/2012 Required Actual Required Actual Regulatory capital requirements: Risk-based capital $ Total regulatory capital-to-asset ratio % Total regulatory capital $ Leverage capital ratio % Leverage capital $ Mandatorily Redeemable Capital Stock: The FHLBank is a cooperative whose members and former members own all of the FHLBank’s capital stock. Member shares cannot be purchased or sold except between the FHLBank and its members at its $100 per share par value. If a member cancels its written notice of redemption or notice of withdrawal, the FHLBank will reclassify mandatorily redeemable capital stock from a liability to equity. After the reclassification, dividends on the capital stock would no longer be classified as interest expense. 27 The following table provides the related dollar amounts for activities recorded in “Mandatorily redeemable capital stock” during the three-month periods ended March 31, 2013 and 2012 (in thousands): Three-month Period Ended 03/31/2013 03/31/2012 Balance at beginning of period $ $ Capital stock subject to mandatory redemption reclassified from equity during the period Redemption or repurchase of mandatorily redeemable capital stock during the period Stock dividend classified as mandatorily redeemable capital stock during the period 5 13 Balance at end of period $ $ The following table shows the amount of mandatorily redeemable capital stock by contractual year of redemption as of March 31, 2013 and December 31, 2012 (in thousands). The year of redemption in the table is the end of the redemption period in accordance with the FHLBank’s capital plan. The FHLBank is not required to redeem or repurchase membership stock until six months (Class A Common Stock) or five years (Class B Common Stock) after the FHLBank receives notice for withdrawal. Additionally, the FHLBank is not required to redeem or repurchase activity-based stock until any activity-based stock becomes excess stock as a result of an activity no longer remaining outstanding. However, the FHLBank intends to repurchase the excess activity-based stock of non-members to the extent that it can do so and still meet its regulatory capital requirements. Contractual Year of Repurchase 03/31/2013 12/31/2012 Year 1 $ $ - Year 2 - 1 Year 3 Year 4 - - Year 5 - - Past contractual redemption date due to remaining activity1 TOTAL $ $ 1 Represents mandatorily redeemable capital stock that is past the end of the contractual redemption period because there is activity outstanding to which the mandatorily redeemable capital stock relates. Capital Classification Determination:The Finance Agency implemented the prompt corrective action (PCA) provisions of the Housing and Economic Recovery Act of 2008. The rule established four capital classifications (i.e., adequately capitalized, undercapitalized, significantly undercapitalized, and critically undercapitalized) for FHLBanks and implemented the PCA provisions that apply to FHLBanks that are not deemed to be adequately capitalized. The Finance Agency determines each FHLBank’s capital classification on at least a quarterly basis. If an FHLBank is determined to be other than adequately capitalized, the FHLBank becomes subject to additional supervisory authority by the Finance Agency. Before implementing a reclassification, the Director of the Finance Agency is required to provide the FHLBank with written notice of the proposed action and an opportunity to submit a response. As of the most recent review by the Finance Agency, the FHLBank has been classified as adequately capitalized. NOTE 12 – ACCUMULATED OTHER COMPREHENSIVE INCOME The following table summarizes the changes in AOCI for the three-month periods ended March 31, 2013 and 2012 (in thousands): Three-month Period Ended 03/31/2013 03/31/2012 Net Non-credit Portion of OTTI Losses on Held-to-maturity Securities Defined Benefit Pension Plan Total AOCI Net Non-credit Portion of OTTI Losses on Held-to-maturity Securities Defined Benefit Pension Plan Total AOCI Balance, beginning of period $ Other comprehensive income (loss) before reclassifications: Non-credit OTTI losses - - Accretion of non-credit loss - - Reclassifications from other comprehensive income (loss) to net income: Non-credit OTTI to credit OTTI 79 - 79 - Amortization of net loss – defined benefit pension plan - - Net current period other comprehensive income (loss) Balance, end of period $ 28 The following table presents details about reclassifications from AOCI for the three-month periods ended March 31, 2013 and 2012 (in thousands): Amounts Reclassified from AOCI for the Three-month Periods Ended Details about AOCI Components 03/31/2013 03/31/2012 Affected Line Item in the Statements of Income1 Reclassification of non-credit portion of OTTI losses on held-to-maturity securities $ 79 $ Other income (loss) – Portion of other-than-temporary impairment losses on held-to-maturity securities recognized in other comprehensive income (loss) Amortization of defined benefit pension plan $ $ Other expenses - Compensation and benefits 1 Amounts represent debits (decreases to other income (loss) or increases to other expenses) to the affected line items in the Statements of Income. NOTE 13 – PENSION AND POSTRETIREMENT BENEFIT PLANS Nonqualified Supplemental Retirement Plan: The FHLBank maintains a benefit equalization plan (BEP) covering certain senior officers. This non-qualified plan contains provisions for a deferred compensation component and a defined benefit pension component. The BEP is, in substance, an unfunded supplemental retirement plan. Components of the net periodic pension cost for the defined benefit portion of the FHLBank’s BEP for the three-month periods ended March 31, 2013 and 2012 were (in thousands): Three-month Period Ended 03/31/2013 03/31/2012 Service Cost $ $ Interest Cost Amortization of net loss NET PERIODIC POSTRETIREMENT BENEFIT COST $ $ NOTE 14 – FAIR VALUES The fair value amounts recorded on the Statements of Condition and presented in the note disclosures have been determined by the FHLBank using available market and other pertinent information and reflect the FHLBank’s best judgment of appropriate valuation methods. Although the FHLBank uses its best judgment in estimating the fair value of its financial instruments, there are inherent limitations in any valuation technique. Therefore, the fair values may not be indicative of the amounts that would have been realized in market transactions as of March 31, 2013 and December 31, 2012. Subjectivity of Estimates: Estimates of the fair value of advances with options, mortgage instruments, derivatives with embedded options and consolidated obligation bonds with options using the methods described below and other methods are highly subjective and require judgments regarding significant matters such as the amount and timing of future cash flows, prepayment speed assumptions, expected interest rate volatility, methods to determine possible distributions of future interest rates used to value options, and the selection of discount rates that appropriately reflect market and credit risks. The use of different assumptions could have a material effect on the fair value estimates. Fair Value Hierarchy: The FHLBank records trading securities, derivative assets and derivative liabilities at fair value on a recurring basis and on occasion, certain private-label MBS/ABS and non-financial assets on a non-recurring basis. The fair value hierarchy requires the FHLBank to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. The inputs are evaluated and an overall level for the fair value measurement is determined. This overall level is an indication of the market observability of the fair value measurement for the asset or liability. The FHLBank must disclose the level within the fair value hierarchy in which the measurements are classified for all assets and liabilities. The fair value hierarchy prioritizes the inputs used to measure fair value into three broad levels: § Level 1 Inputs – Quoted prices (unadjusted) for identical assets or liabilities in active markets that the FHLBank can access on the measurement date. § Level 2 Inputs – Inputs other than quoted prices within Level 1 that are observable inputs for the asset or liability, either directly or indirectly. If the asset or liability has a specified (contractual) term, a Level 2 input must be observable for substantially the full term of the asset or liability. Level 2 inputs include the following: (1) quoted prices for similar assets and liabilities in active markets; (2) quoted prices for similar assets and liabilities in markets that are not active; (3) inputs other than quoted prices that are observable for the asset or liability (e.g., interest rates and yield curves that are observable at commonly quoted intervals and implied volatilities); and (4) inputs that are derived principally from or corroborated by observable market data by correlation or other means. § Level 3 Inputs – Unobservable inputs for the asset or liability. The FHLBank reviews its fair value hierarchy classifications on a quarterly basis. Changes in the observability of the valuation inputs may result in a reclassification of certain assets or liabilities. These reclassifications, if any, are reported as transfers in/out as of the beginning of the quarter in which the changes occur. There were no such transfers during the three-month periods ended March 31, 2013 and 2012. 29 The carrying value and fair value of the FHLBank’s financial assets and liabilities as of March 31, 2013 and December 31, 2012 are summarized in the following tables (in thousands). These values do not represent an estimate of the overall market value of the FHLBank as a going concern, which would take into account future business opportunities and the net profitability of assets and liabilities. 03/31/2013 Carrying Value Total Fair Value Level 1 Level 2 Level 3 Netting Adjustment and Cash Collateral Assets: Cash and due from banks $ - $ - $ - Interest-bearing deposits - - - Securities purchased under agreements to resell - - - Federal funds sold - - - Trading securities - - - Held-to-maturity securities - - Advances - - - Mortgage loans held for portfolio, net of allowance - - - Accrued interest receivable - - - Derivative assets - - Liabilities: Deposits - - - Consolidated obligation discount notes - - - Consolidated obligation bonds - - - Mandatorily redeemable capital stock - - - Accrued interest payable - - - Derivative liabilities - - Other Asset (Liability): Standby letters of credit - - - Standby bond purchase agreements - - - 12/31/2012 Carrying Value Total Fair Value Level 1 Level 2 Level 3 Netting Adjustment and Cash Collateral Assets: Cash and due from banks $ - $ - $ - Interest-bearing deposits - - - Securities purchased under agreements to resell - - - Federal funds sold - - - Trading securities - - - Held-to-maturity securities - - Advances - - - Mortgage loans held for portfolio, net of allowance - - - Accrued interest receivable - - - Derivative assets - - Liabilities: Deposits - - - Consolidated obligation discount notes - - - Consolidated obligation bonds - - - Mandatorily redeemable capital stock - - - Accrued interest payable - - - Derivative liabilities - - Other Asset (Liability): Standby letters of credit - - - Standby bond purchase agreements - - - Fair Value Methodologies and Techniques and Significant Inputs: Cash and Due From Banks: The fair values approximate the carrying values. Interest-bearing Deposits: The balance is comprised of interest-bearing deposits in banks. Based on the nature of the accounts, the carrying value approximates the fair value. 30 Securities Purchased Under Agreements to Resell: The fair values are determined by calculating the present value of the future cash flows. The discount rates used in the calculations are rates for securities with similar terms. For overnight borrowings, the carrying value approximates fair value. Federal Funds Sold: The carrying value of overnight Federal funds approximates fair value, and term Federal funds are valued using projected future cash flows discounted at the current replacement rate. Investment Securities – non-MBS: The fair values of short-term non-MBS investments are determined using an income approach based on the LIBOR swap interest rate curve, adjusted for a spread, which may be based on unobservable information. Differing spreads may be applied to distinct term points along the discount curve in determining the fair values of instruments with varying maturities. For non-MBS long-term (as determined by original issuance date) securities, the FHLBank obtains prices from up to four designated third-party pricing vendors when available. The pricing vendors use various proprietary models to price investments. The inputs to those models are derived from various sources including, but not limited to: benchmark yields, reported trades, dealer estimates, issuer spreads, benchmark securities, bids, offers and other market-related data. Each pricing vendor has an established challenge process in place for all valuations, which facilitates resolution of potentially erroneous prices identified by the FHLBank. The use of multiple pricing vendors provides the FHLBank with additional data points regarding levels of inputs and final prices that are used to validate final pricing of investment securities.The utilization of the average of available vendor prices within a cluster tolerance and the evaluation of reasonableness of outlier prices described below does not discard available information. Periodically, the FHLBank conducts reviews of the four pricing vendors to confirm and further augment its understanding of the vendors’ pricing processes, methodologies and control procedures. The FHLBank’s review process includes obtaining available vendors’ independent auditors’ reports regarding the internal controls over their valuation process, although the availability of pertinent reports varies by vendor. The FHLBank utilizes a valuation technique for estimating the fair values of non-MBS long-term securities as follows: § The FHLBank’s valuation technique first requires the establishment of a median price for each security. If four prices are received, the average of the middle two prices is used; if three prices are received, the middle price is used; if two prices are received, the average of the two prices is used; and if one price is received, it is used subject to some type of validation. § All prices that are within a specified tolerance threshold of the median price are included in the cluster of prices that are averaged to compute a default price. § Prices that are outside the threshold (outliers) are subject to further analysis (including, but not limited to, comparison to prices provided by an additional third-party valuation service, prices for similar securities, and/or non-binding dealer estimates) to determine if an outlier is a better estimate of fair value. § If an outlier (or some other price identified in the analysis) is determined to be a better estimate of fair value, then the outlier (or the other price as appropriate) is used as the final price rather than the default price. § If, on the other hand, the analysis confirms that an outlier (or outliers) is (are) in fact not representative of fair value and the default price is the best estimate, then the default price is used as the final price. In all cases, the final price is used to determine the fair value of the security. § If all prices received for a security are outside the tolerance threshold level of the median price, then there is no default price, and the final price is determined by an evaluation of all outlier prices as described above. As of March 31, 2013, four prices were received for substantially all of the FHLBank’s non-MBS long-term holdings with most vendor prices falling within the tolerances so the final prices for those securities were computed by averaging the prices received. Based on the FHLBank’s reviews of the pricing methods and controls employed by the third-party pricing vendors and the relative lack of dispersion among the vendor prices (or, in those instances in which there were outliers, the FHLBank’s additional analyses), the FHLBank has concluded that its final prices result in reasonable estimates of fair value and that the fair value measurements are classified appropriately in the fair value hierarchy. Based on the significant lack of market activity for state or local housing agency obligations, the fair value measurements for those securities were classified as Level 3 within the fair value hierarchy as of March 31, 2013 and December 31, 2012. Investment Securities – MBS/ABS: For MBS/ABS securities, the FHLBank obtains prices from up to four designated third-party pricing vendors when available. These pricing vendors use various proprietary models to price investments. The inputs to those models are derived from various sources including, but not limited to: benchmark yields, reported trades, dealer estimates, issuer spreads, benchmark securities, bids, offers and other market-related data (certain inputs are actively quoted and can be validated to external sources). Since many MBS/ABS are not traded on a daily basis, the pricing vendors use available information as applicable such as benchmark curves, benchmarking of like securities, sector groupings and matrix pricing to determine the prices for individual securities.Each pricing vendor has an established challenge process in place for all valuations, which facilitates resolution of potentially erroneous prices identified by the FHLBank. The use of multiple pricing vendors provides the FHLBank with additional data points regarding levels of inputs and final prices that are used to validate final pricing of investment securities. The utilization of the average of available vendor prices within a cluster tolerance and the evaluation of reasonableness of outlier prices does not discard available information. Similar to the description above for non-MBS long-term securities, the FHLBank has conducted reviews of the four pricing vendors and has established a price for each MBS/ABS using a formula that was based upon the number of prices received, subject to review of outliers. As an additional step, the FHLBank reviewed the final fair value estimates of its private-label MBS/ABS holdings as of March 31, 2013 for reasonableness using an implied yield test. The FHLBank calculated an implied yield for each of its private-label MBS/ABS using the estimated fair value derived from the process described above and the security’s projected cash flows from the FHLBank’s OTTI process and compared such yield to the yield for comparable securities according to dealers and other third-party sources to the extent comparable yield data was available. This analysis did not indicate that any adjustments to the fair value estimates were necessary. 31 As of March 31, 2013, four vendor prices were received for substantially all of the FHLBank’s MBS/ABS holdings with most vendor prices falling within the tolerances so the final prices for those securities were computed by averaging the prices received. Based on the FHLBank’s reviews of the pricing methods and controls employed by the third-party pricing vendors and the relative lack of dispersion among the vendor prices (or, in those instances in which there were outliers or significant yield variances, the FHLBank’s additional analyses), the FHLBank has concluded that its final prices result in reasonable estimates of fair value and that the fair value measurements are classified appropriately in the fair value hierarchy. Based on the significant lack of market activity for private-label MBS/ABS, the fair value measurements for those securities were classified as Level 3 within the fair value hierarchy as of March 31, 2013 and December 31, 2012. Advances:The fair values of advances are determined by calculating the present values of the expected future cash flows from the advances, excluding the amount of accrued interest receivable. The discount rates used in these calculations are equivalent to the replacement advance rates for advances with similar terms. The inputs used to determine the fair values of advances are as follows: § CO Curve and LIBOR Curve. The Office of Finance constructs an internal curve, referred to as the CO Curve, using the U.S. Treasury Curve as a base curve that is then adjusted by adding indicative spreads obtained from market observable sources. These market indications are generally derived from pricing indications from dealers, historical pricing relationships, recent GSE trades and secondary market activity. The CO Curve is used for fixed rate callable and non-callable advances. The LIBOR Curve is used for variable rate advances and certain fixed rate advances with other optionality. § Volatility assumption. To estimate the fair values of advances with optionality, the FHLBank uses market-based expectations of future interest rate volatility implied from current market prices for similar options. § Spread adjustment. Represents an adjustment to the CO Curve or LIBOR Curve. In accordance with Finance Agency regulations, an advance with a maturity or repricing period greater than six months requires a prepayment fee sufficient to make the FHLBank financially indifferent to the borrower’s decision to prepay the advance. Therefore, the fair value of an advance does not assume prepayment risk. The FHLBank did not adjust the fair value measurement for creditworthiness primarily because advances were fully collateralized. Mortgage Loans Held for Portfolio:The fair values of mortgage loans are determined based on quoted market prices of similar mortgage loans. These prices, however, can change rapidly based upon market conditions and are highly dependent upon the underlying prepayment assumptions. Accrued Interest Receivable and Payable:The fair values approximate the carrying values. Derivative Assets/Liabilities: The FHLBank bases the fair values of derivatives on instruments with similar terms or market prices, when available. However, active markets do not exist for many of the FHLBank’s derivatives. Consequently, fair values for these instruments are generally estimated using standardvaluation techniques such as discounted cash flow analysis and comparisons to similar instruments. The FHLBank is subject to credit risk in derivative transactions because of the potential nonperformance by the derivative counterparties, which are generally highly-rated institutions. To mitigate this risk, the FHLBank enters into master netting agreements for derivative agreements with its derivative counterparties. In addition, the FHLBank has entered into bilateral security agreements with all active derivative dealer counterparties. These agreements provide for delivery of collateral at specified levels tied to counterparty credit ratings to limit the FHLBank’s net unsecured credit exposure to these counterparties. The FHLBank has evaluated the potential for the fair value of the instruments to be impacted by counterparty credit risk and its own credit risk and has determined that no adjustments were significant or necessary to the overall fair value measurements of derivatives. The fair values of the FHLBank’s derivative assets and liabilities include accrued interest receivable/payable and cash collateral remitted to/received from counterparties. The estimated fair values of the accrued interest receivable/payable and cash collateral approximate their carrying values due to their short-term nature. The derivative fair values are netted by counterparty pursuant to the provisions of the master netting agreements. If these netted amounts are positive, they are classified as an asset and, if negative, a liability. The discounted cash flow model uses market-observable inputs. Inputs by class of derivative are as follows: § Interest-rate related: · Overnight-index Swap Curve; · Volatility assumptions - market-based expectations of future interest rate volatility implied from current market prices for similar options; and · Prepayment assumptions. § Mortgage delivery commitments: · To be announced (TBA) price - market-based prices of TBAs by coupon class and expected term until settlement. Deposits:The fair values of deposits are determined by calculating the present values of the expected future cash flows from the deposits. The calculated present values are reduced by the accrued interest payable. The discount rates used in these calculations are the cost of deposits with similar terms. Consolidated Obligations: The fair values for consolidated obligation bonds and discount notes are determined by using standard valuation techniques and inputs based on the cost of raising comparable term debt. The inputs used to determine the fair values of consolidated obligations are as follows: § CO Curve and LIBOR Curve. Fixed rate consolidated obligations that do not contain options are discounted using a replacement rate based on the CO Curve. Variable rate consolidated obligations that do not contain options are discounted using LIBOR. Consolidated obligations that contain optionality are discounted using LIBOR. § Volatility assumption. To estimate the fair values of consolidated obligations with optionality, the FHLBank uses market-based expectations of future interest rate volatility implied from current market prices for similar options. Mandatorily Redeemable Capital Stock: The fair value of capital stock subject to mandatory redemption is generally at par value. Fair value also includes estimated dividends earned at the time of reclassification from equity to liabilities, until such amount is paid, and any subsequently declared stock dividend. The FHLBank’s dividends are declared and paid at each quarter end; therefore, fair value equaled par value as of the end of the periods presented. Stock can only be acquired by members at par value and redeemed or repurchased at par value. Stock is not traded and no market mechanism exists for the exchange of stock outside the cooperative structure. 32 Standby Letters of Credit: The fair values of standby letters of credit are based on the present value of fees currently charged for similar agreements. The value of these guarantees is recognized and recorded in other liabilities. Standby Bond Purchase Agreements: The fair values of the standby bond purchase agreements are estimated using the present value of the future fees on existing agreements with fees determined using rates currently charged for similar agreements. Fair Value Measurements: The following tables present, for each hierarchy level, the FHLBank’s assets and liabilities that are measured at fair value on a recurring or nonrecurring basis on the Statements of Condition as of March 31, 2013 and December 31, 2012 (in thousands). The FHLBank measures certain held-to-maturity securities at fair value on a nonrecurring basis due to the recognition of a credit loss. For held-to-maturity securities that had credit impairment recorded at period end for which no total impairment was recorded (the full amount of additional credit impairment was a reclassification from non-credit impairment previously recorded in AOCI), these securities were recorded at their carrying values and not fair value. Real estate owned is measured at fair value when the asset’s fair value less costs to sell is lower than its carrying amount. 03/31/2013 Total Level 1 Level 2 Level 3 Netting Adjustment and Cash Collateral1 Recurring fair value measurements - Assets: Trading securities: Commercial paper $ $ - $ $ - $ - Certificates of deposit - - - Government-sponsored enterprise obligations2,3 - - - U.S. obligation residential MBS4 - - - Government-sponsored enterprise residential MBS5 - - - Total trading securities - - - Derivative assets: Interest-rate related - - Mortgage delivery commitments - - - Total derivative assets - - TOTAL RECURRING FAIR VALUE MEASUREMENTS - ASSETS $ $ - $ $ - $ Recurring fair value measurements - Liabilities: Derivative liabilities: Interest-rate related $ $ - $ $ - $ Mortgage delivery commitments 6 - 6 - - Total derivative liabilities - - TOTAL RECURRING FAIR VALUE MEASUREMENTS - LIABILITIES $ $ - $ $ - $ Nonrecurring fair value measurements - Assets: Held-to-maturity securities6: Private-label residential MBS $ $ - $ - $ $ - Real estate owned7 - - - TOTAL NONRECURRING FAIR VALUE MEASUREMENTS - ASSETS $ $ - $ - $ $ - 1 Represents the effect of legally enforceable master netting agreements that allow the FHLBank to net settle positive and negative positions and also cash collateral andrelated accrued interest held or placed with the same counterparties. 2 Represents debentures issued by other FHLBanks, FannieMae, FreddieMac, Farm Credit, and Farmer Mac. GSE securities are not guaranteed by the U.S. government. Fannie Mae and Freddie Mac were placed into conservatorship by the Finance Agency on September 7, 2008 with the Finance Agency named as conservator. 3 See Note 17 for transactions with other FHLBanks. 4 Represents MBS issued by GinnieMae, which are guaranteed by the U.S. government. 5 Represents MBS issued by Fannie Mae and Freddie Mac. 6 Excludes impaired securities with carrying values less than their fair values at date of impairment. 7 Includes real estate owned written down to fair value during the quarter ended March 31, 2013 and still outstanding as of March 31, 2013. 33 12/31/2012 Total Level 1 Level 2 Level 3 Netting Adjustment and Cash Collateral1 Recurring fair value measurements - Assets: Trading securities: Commercial paper $ $ - $ $ - $ - Certificates of deposit - - - Government-sponsored enterprise obligations2,3 - - - U.S. obligation residential MBS4 - - - Government-sponsored enterprise residential MBS5 - - - Total trading securities - - - Derivative assets: Interest-rate related - - Mortgage delivery commitments - - - Total derivative assets - - TOTAL RECURRING FAIR VALUE MEASUREMENTS - ASSETS $ $ - $ $ - $ Recurring fair value measurements - Liabilities: Derivative liabilities: Interest-rate related $ $ - $ $ - $ Mortgage delivery commitments 96 - 96 - - Total derivative liabilities - - TOTAL RECURRING FAIR VALUE MEASUREMENTS - LIABILITIES $ $ - $ $ - $ Nonrecurring fair value measurements - Assets: Real estate owned6 - - - TOTAL NONRECURRING FAIR VALUE MEASUREMENTS - ASSETS $ $ - $ - $ $ - 1 Represents the effect of legally enforceable master netting agreements that allow the FHLBank to net settle positive and negative positions and also cash collateral and related accrued interest held or placed with the same counterparties. 2 Represents debentures issued by other FHLBanks, FannieMae, FreddieMac, Farm Credit, and Farmer Mac. GSE securities are not guaranteed by the U.S. government. Fannie Mae and Freddie Mac were placed into conservatorship by the Finance Agency on September 7, 2008 with the Finance Agency named as conservator. 3 See Note 17 for transactions with other FHLBanks. 4 Represents MBS issued by GinnieMae, which are guaranteed by the U.S. government. 5 Represents MBS issued by Fannie Mae and Freddie Mac. 6 Includes real estate owned written down to fair value during the quarter ended December 31, 2012 and still outstanding as of December 31, 2012. 34 NOTE 15 – COMMITMENTS AND CONTINGENCIES Joint and Several Liability: As provided by the Bank Act or Finance Agency regulation and as described in Note 9, consolidated obligations are backed only by the financial resources of the FHLBanks. FHLBank Topeka is jointly and severally liable with the other 11 FHLBanks for the payment of principal and interest on all of the consolidated obligations issued by the FHLBanks. The par amounts for which FHLBank Topeka is jointly and severally liable were approximately $635,606,527,000 and $657,444,451,000 as of March 31, 2013 and December 31, 2012, respectively. To the extent that an FHLBank makes any consolidated obligation payment on behalf of another FHLBank, the paying FHLBank is entitled to reimbursement from the FHLBank with primary liability. However, if the Finance Agency determines that the primary obligor is unable to satisfy its obligations, then the Finance Agency may allocate the outstanding liability among the remaining FHLBanks on a pro rata basis in proportion to each FHLBank’s participation in all consolidated obligations outstanding, or on any other basis that the Finance Agency may determine. No FHLBank has ever failed to make any payment on a consolidated obligation for which it was the primary obligor. As a result, the regulatory provisions for directing other FHLBanks to make payments on behalf of another FHLBank or allocating the liability among other FHLBanks have never been invoked. The joint and several obligations are mandated by Finance Agency regulations and are not the result of arms-length transactions among the FHLBanks. As described above, the FHLBanks have no control over the amount of the guaranty or the determination of how each FHLBank would perform under the joint and several liability. Because the FHLBanks are subject to the authority of the Finance Agency as it relates to decisions involving the allocation of the joint and several liability for the FHLBank’s consolidated obligations, FHLBank Topeka regularly monitors the financial condition of the other 11 FHLBanks to determine whether it should expect a loss to arise from its joint and several obligations. If the FHLBank were to determine that a loss was probable and the amount of such loss could be reasonably estimated, the FHLBank would charge to income the amount of the expected loss. Based upon the creditworthiness of the other 11 FHLBanks as of March 31, 2013, FHLBank Topeka has concluded that a loss accrual is not necessary at this time. Off-balance Sheet Commitments: As of March 31, 2013 and December 31, 2012, off-balance sheet commitments were as follows (in thousands): 03/31/2013 12/31/2012 Notional Amount Expire Within One Year Expire After One Year Total Expire Within One Year Expire After One Year Total Standby letters of credit outstanding $ Commitments for standby bond purchases Commitments to fund or purchase mortgage loans - - Commitments to issue consolidated bonds, at par - - Commitments to Extend Credit: Standby letters of credit are executed for members for a fee. A standby letter of credit is a short-term financing arrangement between the FHLBank and its member or non-member housing associate. If the FHLBank is required to make payment for a beneficiary’s draw, these amounts are converted into a collateralized advance to the member. As of March 31, 2013, outstanding standby letters of credit had original terms of 7 days to 10 years with a final expiration in 2020. As of December 31, 2012, outstanding standby letters of credit had original terms of 3 days to 10 years with a final expiration in 2020. Unearned fees as well as the value of the guarantees related to standby letters of credit are recorded in other liabilities and amounted to $1,000,000 and $1,039,000 as of March 31, 2013 and December 31, 2012, respectively. The standby letters of credit are fully collateralized with assets allowed by the FHLBank’s MPP. Based upon management’s credit analysis of members and collateral requirements under the MPP, the FHLBank does not expect to incur any credit losses on the letters of credit. Standby Bond-Purchase Agreements: The FHLBank has entered into standby bond purchase agreements with state housing authorities whereby the FHLBank, for a fee, agrees to purchase and hold the authorities’ bonds until the designated marketing agent can find a suitable investor or the housing authority repurchases the bond according to a schedule established by the standby agreement. Each standby agreement dictates the specific terms that would require the FHLBank to purchase the bond. The bond purchase commitments entered into by the FHLBank expire no later than 2015, though some are renewable at the option of the FHLBank. As of March 31, 2013 and December 31, 2012, the total commitments for bond purchases were with two in-district and one out-of-district state housing authorities.The FHLBank was not required to purchase any bonds under these agreements during the three-month periods ended March 31, 2013 and 2012. Commitments to Fund or Purchase Mortgage Loans: These commitments that unconditionally obligate the FHLBank to fund/purchase mortgage loans from participating FHLBank Topeka members in the MPF Program are generally for periods not to exceed 60 calendar days. Certain commitments are recorded as derivatives at their fair values on the Statements of Condition. The FHLBank recorded mortgage delivery commitment net derivative asset balances of $500,000 and $6,000 as of March 31, 2013 and December 31, 2012, respectively. NOTE 16 – TRANSACTIONS WITH STOCKHOLDERS AND HOUSING ASSOCIATES The FHLBank is a cooperative whose members own the capital stock of the FHLBank and generally receive dividends on their investments. In addition, certain former members that still have outstanding transactions are also required to maintain their investments in FHLBank capital stock until the transactions mature or are paid off. Nearly all outstanding advances are with current members, and the majority of outstanding mortgage loans held for portfolio were purchased from current or former members. The FHLBank also maintains demand deposit accounts for members primarily to facilitate settlement activities that are directly related to advances and mortgage loan purchases. Transactions with members are entered into in the ordinary course of business. In instances where members also have officers or directors who are directors of the FHLBank, transactions with those members are subject to the same eligibility and credit criteria, as well as the same terms and conditions, as other transactions with members. For financial reporting and disclosure purposes, the FHLBank defines related parties as FHLBank directors’ financial institutions and members with capital stock investments in excess of 10 percent of the FHLBank’s total regulatory capital stock outstanding, which includes mandatorily redeemable capital stock. 35 Activity with Members that Exceed a 10 Percent Ownership in FHLBank Capital Stock: The following tables present information as of March 31, 2013 and December 31, 2012 on members that owned more than 10 percent of outstanding FHLBank regulatory capital stock in 2013 or 2012 (amounts in thousands). Information is only listed for the period in which the member owned more than 10 percent of outstanding FHLBank regulatory capital stock. None of the officers or directors of these members currently serve on the FHLBank’s board of directors. 03/31/2013 Member Name State Total Class A Stock Par Value Percent of Total Class A Total Class B StockPar Value Percentof TotalClass B Total Capital StockPar Value Percent of Total Capital Stock MidFirst Bank OK $ % $ % $ % 12/31/2012 Member Name State Total Class A Stock Par Value Percent of TotalClass A Total Class B StockPar Value Percentof TotalClass B Total Capital StockPar Value Percent of Total Capital Stock MidFirst Bank OK $ % $ % $ % Capitol Federal Savings Bank KS TOTAL $ % $ % $ % Advance and deposit balances with members that owned more than 10 percent of outstanding FHLBank regulatory capital stock as of March 31, 2013 and December 31, 2012 are summarized in the following table (amounts in thousands). 03/31/2013 12/31/2012 03/31/2013 12/31/2012 Member Name Outstanding Advances Percent of Total Outstanding Advances Percent of Total Outstanding Deposits Percent of Total Outstanding Deposits Percent of Total MidFirst Bank $ % $ % $ % $ 13 % Capitol Federal Savings Bank TOTAL $ % $ % $ % $ % MidFirst Bank did not originate any mortgage loans for or sell mortgage loans into the MPF Program during the three-month period ended March 31, 2013. Additionally, MidFirst Bank and Capitol Federal Savings Bank did not originate any mortgage loans for or sell mortgage loans into the MPF Program during the three-month period ended March 31, 2012. Transactions with FHLBank Directors’ Financial Institutions: The following tables present information as of March 31, 2013 and December 31, 2012 for members that had an officer or director serving on the FHLBank’s board of directors in 2013 or 2012 (in thousands). Information is only listed for the period in which the officer or director served on the FHLBank’s board of directors. Capital stock listed is regulatory capital stock, which includes mandatorily redeemable capital stock. 03/31/2013 Member Name State Total Class A Stock Par Value Percent of Total Class A Total Class B Stock Par Value Percent of Total Class B Total Capital Stock Par Value Percent of Total Capital Stock FirstBank CO $ % $ % $ % Girard National Bank KS Vision Bank, NA OK First State Bank Nebraska NE NebraskaLand National Bank NE Citizens Bank & Trust Co. OK 51 Points West Community NE Points West Community CO Fullerton National Bank NE Bankers' Bank of Kansas, NA KS 2 Bank of Estes Park CO - First Security Bank KS 50 Lisco State Bank NE 38 67 TOTAL $ % $ % $ % 36 12/31/2012 Member Name State Total Class A Stock Par Value Percent of Total Class A Total Class B Stock Par Value Percentof Total Class B Total Capital Stock Par Value Percent of Total Capital Stock FirstBank CO $ % $ % $ % Girard National Bank KS Golden Belt Bank, FSA KS Vision Bank, NA OK First State Bank Nebraska NE Morgan Federal Bank CO NebraskaLand National Bank NE Citizens Bank & Trust Co. OK 51 Bankers' Bank of Kansas, NA KS 2 TOTAL $ % $ % $ % Advance and deposit balances with members that had an officer or director serving on the FHLBank’s board of directors as of March 31, 2013 and December 31, 2012 are summarized in the following table (amounts in thousands). Information is only listed for the period in which the officer or director served on the FHLBank’s board of directors. 03/31/2013 12/31/2012 03/31/2013 12/31/2012 Member Name Outstanding Advances Percent of Total Outstanding Advances Percent of Total Outstanding Deposits Percent of Total Outstanding Deposits Percent of Total FirstBank $ % $ % $ % $ % Girard National Bank Vision Bank, NA First State Bank Nebraska NebraskaLand National Bank 50 76 Citizens Bank & Trust Co. Points West Community (NE) 61 Points West Community (CO) 47 Fullerton National Bank 27 Bankers' Bank of Kansas 11 13 Bank of Estes Park - 19 First Security Bank - 34 Lisco State Bank Golden Belt Bank, FSA Morgan Federal Bank TOTAL $ % $ % $ % $ % The following table presents mortgage loans funded or acquired during the three-month periods ended March 31, 2013 and 2012 for members that had an officer or director serving on the FHLBank’s board of directors in 2013 or 2012 (amounts in thousands). Information is only listed for the period in which the officer or director served on the FHLBank’s board of directors. Three-month Period Ended 03/31/2013 03/31/2012 Member Name Total Mortgage Loans Percent of Total Total Mortgage Loans Percent of Total FirstBank $ % $ % Girard National Bank Vision Bank, NA - - - First State Bank Nebraska NebraskaLand National Bank Citizens Bank & Trust Co. - Points West Community (NE) - - Points West Community (CO) - - Fullerton National Bank Bankers' Bank of Kansas - Bank of Estes Park - - First Security Bank - - Lisco State Bank - - Golden Belt Bank, FSA Morgan Federal Bank TOTAL $ % $ % 37 NOTE 17 – TRANSACTIONS WITH OTHER FHLBANKS FHLBank Topeka had the following business transactions with other FHLBanks during the three-month periods ended March 31, 2013 and 2012 (in thousands). All transactions occurred at market prices. Three-month Period Ended Business Activity 03/31/2013 03/31/2012 Average overnight interbank loan balances to other FHLBanks1 $ 56 $ Average overnight interbank loan balances from other FHLBanks1 Average deposit balance with FHLBank of Chicago for shared expense transactions2 71 Average deposit balance with FHLBank of Chicago for MPF transactions2 25 Transaction charges paid to FHLBank of Chicago for transaction service fees3 Par amount of purchases of consolidated obligations issued on behalf of other FHLBanks4 - 1 Occasionally, the FHLBank loans (or borrows) short-term funds to (from) other FHLBanks. Interest income on loans to other FHLBanks is included in Other Interest Income and interest expense on borrowings from other FHLBanks is included in Other Interest Expense on the Statements of Income. 2 Balance is interest bearing and is classified on the Statements of Condition as interest-bearing deposits. 3 Fees are calculated monthly based on 5.5 basis points per annum of outstanding loans originated since January 1, 2010 and are recorded in other expense. For outstanding loans originated since January 1, 2004 and through December 31, 2009, fees are calculated monthly based on 5.0 basis points per annum. 4 Purchases of consolidated obligations issued on behalf of one FHLBank and purchased by the FHLBank occur at market prices with third parties and are accounted for in the same manner as similarly classified investments. Outstanding fair value balances totaling $170,971,000 and $126,828,000 as of March 31, 2013 and December 31, 2012, respectively, are included in the non-MBS GSE obligationstotals presented in Note 3. Interest income earned on these securities totaled $1,414,000, and $1,395,000 for the three-month periods ended March 31, 2013 and 2012, respectively. 38 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations The following Management’s Discussion and Analysis of Financial Condition and Results of Operations (MD&A) is intended to assist the reader in understanding our business and assessing our operations both historically and prospectively. This discussion should be read in conjunction with our audited financial statements and related notes presented under Part I Item 1 of this quarterly report on Form 10-Q and the annual report on Form 10-K, which includes audited financial statements and related notes for the year ended December 31, 2012. Our MD&A includes the following sections: § Executive Level Overview – a general description of our business and financial highlights; § Financial Market Trends – a discussion of current trends in the financial markets and overall economic environment, including the related impact on our operations; § Critical Accounting Policies and Estimates – a discussion of accounting policies that require critical estimates and assumptions; § Results of Operations – an analysis of our operating results, including disclosures about the sustainability of our earnings; § Financial Condition – an analysis of our financial position; § Liquidity and Capital Resources – an analysis of our cash flows and capital position; § Risk Management – a discussion of our risk management strategies; § Recently Issued Accounting Standards; and § Recent Regulatory and Legislative Developments. Executive Level Overview We are a regional wholesale bank that makes advances (loans) to, purchases mortgages from, and provides limited other financial services to our member institutions. We are one of 12 district FHLBanks which, together with the Office of Finance, a joint office of the FHLBanks, make up the FHLBank System. As independent, member-owned cooperatives, the FHLBanks seek to maintain a balance between their public purpose and theirability to provide adequate returns on the capital supplied by their members. The FHLBanks are supervised and regulated by the Finance Agency, an independent agencyin the executive branch of the U.S. government. The Finance Agency’s mission with respect to the FHLBanks is to provide effective supervision, regulation and housing mission oversight of the FHLBanks to promote their safety and soundness, support housing finance and affordable housing, and support a stable and liquid mortgage market. We serve eligible financial institutions in Colorado, Kansas, Nebraska and Oklahoma (collectively, the Tenth District of the FHLBank System). Initially, members are required to purchase shares of Class A Common Stock to give them access to advance borrowings or to enable them to sell mortgage loans to us under the MPF Program. Our capital increases when members are required to purchase additional capital stock in the form of Class B Common Stock to support an increase in advance borrowings or when members sell additional mortgage loans to us. At our discretion, we may repurchase excess capital stock if there is a decline in a member’s advances or mortgage loan balances funded through or purchased from them under the MPF Program. We believe it is important to manage our business and the associated risks so that we can always meet the following objectives: (1) achieve our liquidity, housing finance and community development missions by meeting member credit needs by offering advances, supporting residential mortgage lending through the MPF Program and through other products; (2)repurchase excess capital stock in order to appropriately manage the size of our balance sheet; and (3) pay appropriate dividends. 39 Table 1 summarizes selected financial data for the period indicated. Table 1 Selected Financial Data (dollar amounts in thousands): 03/31/2013 12/31/2012 09/30/2012 06/30/2012 03/31/2012 Statement of Condition (as of period end) Total assets $ Investments1 Advances Mortgage loans, net2 Total liabilities Deposits Consolidated obligation bonds, net3 Consolidated obligation discount notes, net3 Total consolidated obligations, net3 Mandatorily redeemable capital stock Total capital Capital stock Total retained earnings Accumulated other comprehensive income (loss) Statement of Income (for the quarterly period ended) Net interest income Provision for credit losses on mortgage loans ) Other income (loss) Other expenses Income before assessments Affordable Housing Program (AHP) assessments Net income Ratios and Other Financial Data Dividends paid in cash4 68 70 73 72 70 Dividends paid in stock4 Class A Stock dividend rate % Class B Stock dividend rate % Weighted average dividend rate5 % Dividend payout ratio6 % Return on average equity % Return on average assets % Average equity to average assets % Net interest margin7 % Total capital ratio8 % Regulatory capital ratio9 % Ratio of earnings to fixed charges10 1 Includes trading securities, available-for-sale securities, held-to-maturity securities, interest-bearing deposits, securities purchased under agreements to resell and Federal funds sold. 2 The allowance for credit losses on mortgage loans was $7,086,000, $5,416,000, $5,435,000, $4,443,000 and $4,203,000 as of March 31, 2013, December 31, 2012, September 30, 2012, June 30, 2012 and March 31, 2012, respectively. 3 Consolidated obligations are bonds and discount notes that we are primarily liable to repay. See Note 11 to the financial statements for a description of the total consolidated obligations of all 12 FHLBanks for which we are jointly and severally liable under the requirements of the Finance Agency which governs the issuance of debt for the 12 FHLBanks. 4 Dividends reclassified as interest expense on mandatorily redeemable capital stock and not included as dividends recorded in accordance with accounting principles generally accepted in the United States of America (GAAP) were $6,000, $6,000, $8,000, $13,000 and $14,000 for the quarterly periods endedMarch 31, 2013, December 31, 2012, September 30, 2012, June 30, 2012 and March 31, 2012, respectively. 5 Dividends paid in cash and stock on both classes of stock as a percentage of average capital stock eligible for dividends. 6 Ratio disclosed represents dividends declared and paid during the quarter as a percentage of net incomefor the calendar quarter presented, although Finance Agency regulation requires dividends be paid out of known income prior to declaration date. 7 Net interest income as a percentage of average earning assets. 8 GAAP capital stock, which excludes mandatorily redeemable capital stock, plus retained earnings and AOCI as a percentage of total assets. 9 Regulatory capital (i.e., permanent capital and Class A capital stock) as a percentage of total assets. 10 Total earnings divided by fixed charges (interest expense including amortization/accretion of premiums, discounts and capitalized expenses related to indebtedness). 40 Net income (loss) for the three-month period ended March 31, 2013 was $24.6 million compared to $31.5 million for the three-month period ended March 31, 2012. The decrease was primarily attributable to the following: § $6.3 million decrease in net interest income (decrease income); § $0.9 million increase in provision for credit losses on mortgage loans (decrease income); § $3.1 million decrease related to net gain (loss) on derivatives and hedging activities (decrease in income); § $1.1 million increase related to net gain (loss) on trading securities (increase income); § $1.2 million decrease in other expenses (increase income); and § $0.8 million decrease in assessments (increase income). Net interest income, which does not include market value fluctuations, declined from the first quarter of 2012 primarily as a result of a decline in the net interest spread and net interest margin as the decline in asset yields from low interest rates in the second half of 2012 and into 2013 was greater than the decline in funding costs. The net loss on derivatives and hedging activities for the first quarter of 2013 compared to the small gain in the first quarter of 2012 is primarily the result of: (1) hedge ineffectiveness losses from fair value interest rate swaps hedging consolidated obligation bonds in the first quarter 2013 versus gains in the first quarter 2012; and (2) larger net gains on our economic derivatives. The decrease in net loss on trading securities in the first quarter of 2013 compared to the first quarter of 2012 was primarily due to the $2.3 million net loss on U.S. Government guaranteed debentures in the first quarter of 2012 which matured later in 2012. Detailed discussion relating to the fluctuations in net interest income, net gain (loss) on derivatives and hedging activities and net gain (loss) on trading securities can be found under this Item 2 – “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Results of Operations.” Total assets increased by less than one percent from December 31, 2012 to March 31, 2013 but had several compositional changes. In February and March of 2013, we began managing our balance sheet to target a month end ratio of advances to total assets of at least 50 percent and a month end ratio of mortgage loans to total assets of less than 18 percent. Strategies used to manage these ratios include pricing changes to some advance products and participation of some mortgage loan volume to another FHLBank. We plan to continue to manage our balance sheet to target these ratios throughout the remainder of 2013. We experienced a significant increase in advance balances, with a majority of the increase coming from our larger borrowers in response to pricing changes for some advance products during the first quarter of 2013 (see Table 13). Among these advance products, balances of short-term fixed rate advances and adjustable rate callable advances indexed off our short-term fixed rate advance rates increased and the line of credit, convertible advances and regular fixed rate advances decreased from December 31, 2012 to March 31, 2013 (see Table 12). After experiencing significant growth in mortgage loans held for portfolio in 2012, our net mortgage loan balance declined slightly from December 31, 2012 as we continued to participate some of the loans purchased from our members to the FHLBank of Indianapolis and as higher mortgage rates at times during the first quarter of 2013 slowed origination activity. See discussion on MPF loans in Item 2 – “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Financial Condition – MPF Program.” Investment balances (see Table 11) declined by 5.1 percent between December 31, 2012 and March 31, 2013 as we reduced our overall allocation to short-term, money market type investments. At the end of March 2013, this reduction included a significant decline in reverse repurchase agreements was only partially offset by increases in short-term unsecured investments, including Federal funds sold and commercial paper. The total balance of MBS declined slightly during the first quarter 2013 as we attempted to maintain balances at approximately 300 percent of regulatory capital but experienced some difficulty during the quarter locating MBS with acceptable returns. For additional information relating to changes in investment balances, see Item 2 – “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Financial Condition – Investments.” On the liability side of the balance sheet, from December 31, 2012 to March 31, 2013, consolidated obligation bonds decreased and consolidated obligation discount notes and member deposits increased. The increase in discount notes from December 31, 2012 to March 31, 2013 was primarily to fund the increase in short-term fixed rate advances (discussed above) at the end of the first quarter of 2013. The decrease in bonds, both in absolute dollars and as a percentage of total consolidated obligations, was primarily due to declines in bonds swapped to the London Interbank Offered Rate (LIBOR) as we allowed our excess LIBOR debt basis position to decline in the first quarter of 2013 as concerns over political and fiscal events in late 2012 and early 2013 lessened. We had substantially increased our issuance of longer-term swapped and, to a lesser extent, unswapped, non-callable floating rate bonds in the second and third quarters of 2012 in anticipation of future maturities of swapped liabilities and to increase our liquidity position in anticipation of potential year-end financial market disruptions resulting from the “fiscal cliff” and possible disruptions in early 2013 from political events around the extension of the debt ceiling, which resulted in increasing the amount of our LIBOR-based debt above the amount of our LIBOR-based assets as of December 31, 2012. The increase in our weighted average dividend rate paid during the three months ended March 31, 2013 compared to the three months ended March 31, 2012 can be attributed to the change in the membership capital stock requirements during 2012. In mid-2012, a reduction in the membership stock purchase requirement (Class A Common Stock) resulted in the issuance of additional activity stock (Class B Common Stock) to members to replace the excess Class A Common Stock created by the reduced membership stock requirement and previously used to support their advance and mortgage loan activities (Class A Common Stock up to the amount of a member’s membership stock purchase requirement can be used to support advance and mortgage loan activity, but excess Class A Common Stock cannot). 41 Financial Market Trends The primary external factors that affect net interest income are market interest rates and the general state of the economy. General discussion of the level of market interest rates: Table 2 presents selected market interest rates as of the dates or for the periods shown. Table 2 Market Instrument 03/31/2013 Three-month Average 03/31/2012 Three-month Average 03/31/2013 Ending Rate 12/31/2012 Ending Rate 03/31/2012 Ending Rate Overnight Federal funds effective/target rate1 % % 0.0 to 0.25 % 0.0 to 0.25 % 0.0 to 0.25 % Federal Open Market Committee (FOMC) target rate for overnight Federal funds1 0.0 to 0.25 0.0 to 0.25 0.0 to 0.25 0.0 to 0.25 0.0 to 0.25 Three-month Treasury bill1 Three-month LIBOR1 Two-year U.S. Treasury note1 Five-year U.S. Treasury note1 Ten-year U.S. Treasury note1 30-year residential mortgage note rate2 1 Source is Bloomberg (Overnight Federal funds rate is the effective rate for the averages and the target rate for the ending rates). 2 Mortgage Bankers Association weekly 30-year fixed rate mortgage contract rate obtained from Bloomberg. At its May 1, 2013 meeting, the FOMC, while noting some improvement in labor market conditions and continued strengthening in the housing sector, reaffirmed the significant accommodation that it announced in September and December 2012 that it will “continue purchasing additional agency mortgage-backed securities at a pace of $40 billion per month and longer-term Treasury securities at a pace of $45 billion per month.” The FOMC believes that these actions, including continuing its policies of reinvesting principal payments from its agency debt and agency MBS into agency MBS and rolling over maturing U.S. Treasury securities at auction, “should maintain downward pressure on longer-term interest rates, support mortgage markets, and help to make broader financial conditions more accommodative.” The May 2013 statement also reiterated the open-ended nature of its accommodation, initially added in the September 2012 statement, that it will continue “purchases of Treasury and agency mortgage-backed securities, and employ its other policy tools as appropriate, until the outlook for the labor market has improved substantially in a context of price stability.” The FOMC noted that it is “…prepared to increase or reduce the pace of its purchases to maintain appropriate policy accommodation as the outlook for the labor market or inflation changes” and also that it will adjust the “size, pace and composition of its asset purchases” based on the “likely efficacy and costs of such purchases as well as the extent of progress toward its economic objectives.” At the May 1, 2013 meeting, the Committee also maintained the Federal funds target rate at a range of zero to 0.25 percent and stated that it anticipated that this range “will be appropriate at least as long as the unemployment rate remains above 6-1/2 percent, inflation between one and two years ahead is projected to be no more than a half percentage point above the Committee’s 2 percent longer-run goal, and longer-term inflation expectations continue to be anchored.” In its March 2013 assessments of appropriate monetary policy, 14 of the 19 FOMC participants judged that the appropriate time for increasing the target rate was 2015 or greater. The majority of the participants believed that over the longer run four percent or greater was the appropriate level for the target Federal funds rate. The three-month LIBOR rate declined slightly from December 31, 2012 to March 31, 2013 as markets continue to have confidence in actions taken to address European debt crisis by the European Central Bank and the International Monetary Fund in spite of serious concerns over Cyprus and increasing concerns over certain larger European countries including Italy and Spain. The daily average one-month LIBOR also decreased slightly over this period. Changes in LIBOR rates have an impact on interest income and expense because a considerable portion of our assets and liabilities are either directly or indirectly tied to LIBOR. Imbalances in the mix of these assets and liabilities results in exposure to basis risk which can impact net interest income. Other short-term rates such as those for U.S. Treasury bills, Federal funds effective rates, repurchase agreement rates and yields on our consolidated obligation discount notes have remained relatively low throughout the first quarter of 2013, with some rates falling from levels observed in the fourth quarter of 2012 likely due, in part, to the expiration of the FOMC’s maturity extension program (“Operation Twist”) and the Federal Deposit Insurance Corporation’s (FDIC) Transaction Account Guarantee (TAG) Program (unlimited FDIC insurance coverage for noninterest-bearing transaction accounts) on December 31, 2012 . For terms less than ten years, U.S. Treasury rates were relatively unchanged from December 31, 2012 to March 31, 2013. Treasury rates for terms ten years and greater increased slightly during this period resulting in a slightly steeper curve. During this period of time, the spread between the two-year U.S. Treasury note and the 10-year U.S. Treasury note increased by 9.6 basis points (bps) and the spread between the two-year U.S. Treasury note and the 30-year U.S. Treasury bond increased 15.8 bps. Most Treasury rates had increased through much of the first quarter of 2013, and especially in February and early March in response to improving economic data, before falling in the last several weeks of March as the European Union bailout of Cyprus reignited concerns over Europe and U.S. economic data weakened. When the U.S. economy improves and the Federal Reserve ends its purchases of U.S. Treasury bonds, the inflationary impact of large budget deficits and the current and anticipated volumes of U.S. Treasury issuance may result in increasing interest rates. Because we issue debt at a spread above U.S. Treasury securities, higher interest rates increase the cost of issuing FHLBank consolidated obligations and increase the cost of advances to our members. Other factors impacting FHLBank consolidated obligations: Investors continue to view short-term FHLBank consolidated obligations as carrying a relatively strong credit profile, even after the ratings downgrade by S&P in August 2011. This has resulted in steady investor demand for FHLBank discount notes and short-term bonds. Because of this demand and other factors (some of which are listed below), the overall cost to issue short-term consolidated obligations remained relatively low throughout the first quarter of 2013.Yields on discount notes had increased in 2012 likely due to an increase in supply of competing instruments, such as U.S. Treasury bills, repurchase agreements and short-term U.S. Treasury securities sold as a part of Operation Twist, and as a result of higher rates on these alternative short-term investments.Important factors pushing some short-term rates, including discount notes and repurchase agreement rates, lower in the first quarter of 2013 likely include the expiration of the TAG Program on December 31, 2012, the end of the sales of short-term U.S. Treasuries from Operation Twist, the FOMC commitments to keep rates “exceptionally low” and continued asset purchases, without offsetting sales by the Federal Reserve, until the job market improves significantly. These rates could remain relatively low for the remainder of 2013 resulting in lower average yields on both consolidated obligation discount notes and money market investments. 42 Indicative spreads of fixed rate, non-callable FHLBank debt relative to similar term U.S. Treasury instruments have increased slightly from December 31, 2012 to March 31, 2013 for most maturities greater than one year. For example, the spread between the on-the-run FHLBank two-year bullet debenture and the two-year U.S. Treasury note increased from 5.5 bps on December 31, 2012 to 6.0 bps on March 31, 2013. The spread between the on-the-run FHLBank five-year bullet debenture and the five-year U.S. Treasury note increased from 11.5 bps on December 31, 2012 to 14.7 bps as of March 31, 2013. Indicative FHLBank three-month lockout callable bond spreads to U.S. Treasuries for tenors less than or equal to five years decreased from December 30, 2012 to March 31, 2013, while spread for tenors greater than five years increased over the period. We fund a large portion of our fixed rate mortgage assets and some fixed rate advances with unswapped callable bonds. For further discussion see this Item 2 – “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Financial Condition – Consolidated Obligations.” While the spreads of our some of our fixed rate debt structures to similar term U.S. Treasury instruments increased since December 31, 2012, these spreads are still relatively low which suggests continued strong investor demand. Likely an important factor in the relatively narrow spreads to U.S. Treasuries for non-callable and callable fixed rate bonds is continued FOMC accommodation as announced in its September and December meetings (see previous discussion). In response to these actions, demand for investments with yields higher than U.S. Treasuries likely increased as investors were anticipating low yields for a longer period of time. The spreads on FHLBank fixed rate, non-callable debentures relative to the LIBOR swap curve improved for all maturities from December 31, 2012 to March 31, 2013. The theoretical swap level of the on-the-run FHLBank two-year bullet improved from three-month LIBOR minus 7.4 bps on December 31, 2012 to three-month LIBOR minus 11.0 bps on March 31, 2013. The theoretical swap level of the on-the-run FHLBank five-year bullet also improved from three-month LIBOR plus 1.6 bps on December 31, 2012 to three-month LIBOR minus 2.3 bps on March 31, 2013. Because we issue a large amount of liabilities swapped to both one-month and three-month LIBOR, the improvement in these spreads typically indicate improvement in our funding costs for structures indexed or swapped to LIBOR. In 2012, we substantially increased our issuance of longer-term swapped and, to a lesser extent, unswapped, non-callable floating rate bonds in anticipation of future maturities of swapped liabilities and to increase our liquidity position in anticipation of potential year-end financial market disruptions resulting from the “fiscal cliff” and possible disruptions in early 2013 from political events around the increase of the debt ceiling. For additional information, see Item 2 – “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Financial Condition – Consolidated Obligations.” Many of the concerns over the impact of the fiscal cliff were addressed and eliminated in the American Taxpayer Relief Act of 2012 that was signed by President Obama on January 2, 2013. Additionally, the statutory debt ceiling was temporarily suspended for three months in early February 2013, which according to some estimates and with the addition of extraordinary measures employed by the Treasury Department will likely allow issuance of U.S. Treasury securities until late in the summer of 2013. Additionally, in late March, Congress passed and the President signed an extension of the continuing budget resolution which will keep the federal government funded until the end of September 2013. Debate over increasing the debt ceiling and funding the federal government could result in disruptions in the financial markets and/or the economy later in 2013. Foreign investor holdings of Agencies (both debentures and MBS), as reported by the Federal Reserve System, decreased on a daily average basis for the week ended March 27, 2013 from the week ended December 26, 2012. Foreign investor holdings of U.S. Treasury securities increased over the same periods. Foreign investors have historically been significant buyers of FHLBank debentures and decreasing demand from this investor segment can negatively impact our cost of funds. Taxable money market fund assets in Agency debt, excluding floating rate notes, and the percentage of total money market fund assets allocated to this category declined overall in the first quarter of 2013 after increasing notably in the fourth quarter of 2012, likely reflecting the expiration of the FDIC’s TAG program on December 31, 2012. Taxable money market fund holdings of FHLBank debt were generally lower in the first quarter of 2013. On November 19, 2012, the Financial Stability Oversight Council (FSOC) released for public comment money market reform proposals which include significant changes to money market funds and include capital buffers, redemption limits and floating net asset value proposals. Public comments on the proposals were due on February 15, 2013. Once the FSOC issues its final recommendations, the Securities and Exchange Commission (SEC) will have 90 days to determine whether or not they will adopt the proposals. Because money market funds are such a large and important investor base for FHLBank consolidated obligations, typically short-term obligations including discount notes, variable rate consolidated obligation bonds and short-term consolidated obligation bonds, changes in demand from money market funds for these consolidated obligations or changes to the overall structure of money market funds could result in changes in costs to issue our short-term consolidated obligations which will typically impact the cost of advances for our members. Economic and other factors potentially impacting net interest income: Several rating agencies took action during the third quarter of 2011 in response to steps taken by the U.S. government to address the U.S. government’s borrowing limit and overall U.S. debt burden. Because of the credit rating agencies’ methodology and their assumption of the U.S. government’s implicit support of FHLBank debt, changes to the credit rating of U.S. Treasuries were passed through to the credit ratings of FHLBank debentures and to the ratings of individual FHLBanks. Credit ratings downgrades can adversely impact us in the following ways: (1) increase the funding cost of FHLBank debt issues; (2) have negative liquidity implications; (3) increase collateral posting requirements under certain of our derivatives agreements (see Note 7 of the Notes to the Financial Statements under Item 1 for additional information regarding derivative collateral requirements); and (4) impact our ability to offer certain member credit products such as letters of credit, which are generally dependent upon our credit rating. Following the downgrade by S&P, the FHLBank observed some minor and temporary impacts in several of these areas; however, we did not consider any of them to be significant or material. It is possible that the United States’ long-term sovereign credit rating will be further downgraded or downgraded by additional credit rating agencies in 2013. Additional downgrades could increase the likelihood and/or the severity of the impacts detailed above. Critical Accounting Policies and Estimates The preparation of our financial statements in accordance with GAAP requires management to make a number of judgments and assumptions that affect our reported results and disclosures. Several of our accounting policies are inherently subject to valuation assumptions and other subjective assessments and are more critical than others in terms of their importance to results. These assumptions and assessments include the following: § Accounting related to derivatives; § Fair value determinations; § Accounting for OTTI of investments; § Accounting for deferred premium/discount associated with MBS; and § Determining the adequacy of the allowance for credit losses. Changes in any of the estimates and assumptions underlying critical accounting policies could have a material effect on our financial statements. The accounting policies that management believes are the most critical to an understanding of our financial results and condition and require complex management judgment are described under Item 7 – “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Critical Accounting Policies and Estimates” in the annual report on Form 10-K, incorporated by reference herein. There were no material changes to our critical accounting policies and estimates during the quarter ended March 31, 2013. 43 Results of Operations Net interest income, which includes interest earned on advances, mortgage loans and investments less interest paid on consolidated obligations, deposits, and other borrowings is the primary source of our earnings. The decrease in net interest income from the first quarter of 2012 to the first quarter of 2013 can be primarily attributed to the deterioration in our net interest margin despite an increase in average interest-earning assets. In late 2011 and early 2012, we refinanced most of our callable bond debt used to fund interest earning assets. This refinancing allowed us to significantly increase our net interest margin in the first quarter of 2012. However, over the course of 2012 and into 2013, our mortgage yield decreased significantly due to borrowers refinancing at lower rates, which also increased premium amortization. We continued to refinance callable debt but were unable to lower our debt costs as much as our mortgage yield decreased, thus leading to the lower net interest margin in the first quarter of 2013. Interest income on advances declined as a result of both lower average advance balances and average rate. The impact on interest income from the growth in the size of the mortgage loan portfolio, both nominally and relative to other assets, was offset by a decline in the average rate on this portfolio as borrowers refinanced their mortgages in order to take advantage of lower average residential mortgage rates experienced throughout much of 2012 and from the growth in balances with new mortgage loans placed into our portfolio at average rates below existing mortgage loans in the portfolio. Interest income on our investment securities declined as a result of both lower average balances and average rates with much of the decrease applicable to securities indexed to LIBOR (see Table 2 where the average three-month LIBOR rate declined 22 bps from the first quarter 2012 compared to the first quarter 2013). On the liability side, interest expense on our discount notes increased as a result of an increase in average rates despite a decrease in average balances. The interest expense on bonds decreased as a result of lower average rates, which can be partially attributed to: (1) our active management of the debt used to fund long-term assets by calling higher cost callable debt and replacing it with lower cost callable and/or bullet debt, although we were not able to refinance to the same degree as in late 2011 and early 2012; and (2) the decrease in LIBOR discussed above because a significant portion of our consolidated obligation bonds are swapped to LIBOR. This decrease in the average bond rate was the primary reason our interest expense on total interest-bearing liabilities declined. See Tables 6 and 7 for further information. In addition to the decrease in net interest income from the first quarter of 2012 to the first quarter of 2013, we experienced a net loss on derivative and hedging activities which further contributed to the decrease in net income for the first quarter of 2013 compared to the same period in 2012. This net loss was partially offset by a decline in net losses on trading securities (increase in net income).See “Net Gain (Loss) on Derivative and Hedging Activities” and “Net Gain (Loss) on Trading Securities”in this Item 2 for a discussion of the impact of these activities by quarter. We fulfill our mission by: (1) providing liquidity to our members through the offering of advances to finance housing, economic development and community lending; (2) supporting residential mortgage lending through the MPF Program; and (3) providing regional affordable housing programs that create housing opportunities for low- and moderate-income families. In order to effectively accomplish our mission, we must obtain adequate funding amounts at acceptable interest rates. One way we do this is through the use of derivatives to reduce our funding costs and manage interest rate and prepayment risk. We also acquire and classify certain investments as trading securities for liquidity and asset-liability management purposes. Although we manage the risks mentioned and utilize these transactions for asset-liability tools, we do not actively trade these positions. While we actively manage our net exposure to derivative counterparties, we do not attempt to manage the fluctuations in the fair value of our derivatives or trading securities. We are essentially a “hold-to-maturity” investor and transact derivatives only for hedging purposes, even though some derivative hedging relationships do not qualify for hedge accounting under GAAP (referred to as economic hedges) and therefore can add significant volatility to our GAAP income. Adjusted income is a non-GAAP measure used by management to evaluate the quality of our ongoing earnings. We believe that the presentation of income as measured for management purposes enhances the understanding of our performance by highlighting our underlying results and profitability. By removing volatility created by market value fluctuations and items such as prepayment fees, we can compare longer-term trends in earnings that might otherwise be indeterminable. Therefore, as part of evaluating our financial performance, we adjust net income reported in accordance with GAAP for the impact of: (1) AHP assessments (equivalent to an effective minimum income tax rate of 10 percent); (2) market value changes on derivatives (excludes net interest settlements related to derivatives not qualifying for hedge accounting); and (3) other items excluded because they are not considered a part of our routine operations or ongoing business model, such as prepayment fees, gain/loss on retirement of debt, gain/loss on mortgage loans held for sale and gain/loss on securities. The result is referred to as “adjusted income,” which is a non-GAAP measure of income. Adjusted income is used to compute an adjusted return on equity (ROE) that is then compared to the average overnight Federal funds effective rate, with the difference referred to as adjusted ROE spread. Adjusted income and adjusted ROE spread are used: (1)to measure performance under our incentive compensation plans; (2) as a key measure in determining the level of quarterly dividends; and (3) in strategic planning. While we utilize adjusted income as a key measure in determining the level of dividends, we consider GAAP income volatility caused by gain (loss) on derivatives and trading securities in determining the adequacy of our retained earnings as determined under GAAP. Because the adequacy of GAAP retained earnings is considered in setting the level of our quarterly dividends, gain (loss) on derivatives and trading securities can play a factor when setting the level of our quarterly dividends. Because we are primarily a “hold-to-maturity” investor and do not trade derivatives, we believe that adjusted income, adjusted ROE and adjusted ROE spread are helpful inunderstanding our operating results and provide a meaningful period-to-period comparison in contrast to GAAP income, ROE based on GAAP income and ROE spread based on GAAP income, which can vary significantly from period to period because of market value changes on derivatives and certain other items that management excludes when evaluating operational performance since the added volatility does not provide a consistent measurement analysis. Derivative and hedge accounting affects the timing of income or expense from derivatives, but not the economic income or expense from these derivatives when held to maturity or call date.For example,interest rate caps are purchased with an upfront fixed cost to provide protection against the risk of rising interest rates. Under derivative accounting guidance, these instruments are then marked to market each month, which can result in having to recognize significant gains and losses from year to year, producing volatility in our GAAP income. However, the sum of such gains and losses over the term of a derivative will equal its original purchase price of a purchased cap if held to maturity. In addition to impacting the timing of income and expense from derivatives, derivative accounting also impacts the presentation of net interest settlements on derivatives and hedging activities. This presentation differs under GAAP for economic hedges compared to hedges that qualify for hedge accounting. Net interest settlements on economic hedges are included with the market value changes and recorded in net gain (loss) on derivatives and hedging activities while the net interest settlements on qualifying fair value or cash flow hedges are included in net interest margin. Therefore, only the market value changes included in the net gain (loss) on derivatives and hedging activities are removed to arrive at adjusted income (i.e., net interest settlements on economic hedges, which represent actual cash inflows or outflows and do not create market value volatility, are not removed). 44 Table 3 presents a reconciliation of GAAP income to adjusted income (in thousands): Table 3 Three-month Periods Ended 03/31/2013 03/31/2012 Net income, as reported under GAAP $ $ Total assessments Income before assessments Derivative-related and other excluded items1 Adjusted income (a non-GAAP measure)2 $ $ 1 Consists of market value changes on derivatives (excludes net interest settlements on derivatives not qualifying for hedge accounting) and trading securities as well as prepayment fees on terminated advances. 2 Non-GAAP financial measures have inherent limitations, are not required to be uniformly applied and are not reviewed by external auditors. To mitigate these limitations, we have procedures in place to calculate these measures using the appropriate GAAP components. Although these non-GAAP measures are frequently used by our stakeholders in the evaluation of our performance, they have limitations as analytical tools, and should not be considered in isolation, or as a substitute for analyses of results as reported under GAAP. Table 4 presents adjusted ROE (a non-GAAP measure) compared to the average Federal funds rate, which we use as a key measure of effective utilization and management of members’ capital (amounts in thousands): Table 4 Three-month Periods Ended 03/31/2013 03/31/2012 Average GAAP total capital for the period $ $ ROE, based upon GAAP net income % % Adjusted ROE, based upon adjusted income1 % % Average overnight Federal funds effective rate % % Adjusted ROE as a spread to average Federal funds rate1 % % 1 Non-GAAP financial measures have inherent limitations, are not required to be uniformly applied and are not reviewed by external auditors. To mitigate these limitations, we have procedures in place to calculate these measures using the appropriate GAAP components. Although these non-GAAP measures are frequently used by our stakeholders in the evaluation of our performance, they have limitations as analytical tools, and should not be considered in isolation, or as a substitute for analyses of results as reported under GAAP. Earnings Analysis: Table 5 presents changes in the major components of our earnings (in thousands): Table 5 Increase (Decrease) In Earnings Components Three-month Periods Ended 03/31/2013 vs. 03/31/2012 Dollar Change Percentage Change Total interest income $ ) %) Total interest expense ) %) Net interest income ) %) Provision for credit losses on mortgage loans % Net interest income after mortgage loan loss provision ) %) Net gain (loss) on trading securities % Netgain (loss) on derivatives and hedging activities ) %) Other non-interest income % Total non-interest income (loss) ) %) Operating expenses ) %) Other non-interest expense % Total other expense ) %) AHP assessments ) %) NET INCOME $ ) %) 45 Net Interest Income: Net interest income decreased from the first quarter of 2012 to the first quarter of 2013, primarily as a result of decreases in our net interest margin that was partially offset by an increase in total average earning assets. Some key factors in the decline in our net interest spread and net interest margin for the quarter ending March 31, 2013 were: (1) lower yields on average earning assets as declining average yields on mortgage loans, investment securities and advances more than offset the higher average yields on Federal funds sold, securities purchased under agreements to resell and interest-bearing deposits; and (2) a smaller decline in the average yield of interest-bearing liabilities relative to the decline in the average yield on interest-earning assets. The smaller relative decline in the average yield of interest-bearing liabilities in the first quarter of 2013 compared to the first quarter 2012 was primarily due to an increase in the average yield on discount notes and the higher average balances of bonds during the first quarter of 2013 compared to first quarter of 2012, which partially offset the improvement in average bond yields during the first quarter of 2013. Discount note costs were extremely low in late 2011 primarily due to decreases in short-term market interest rates, including repurchase agreement rates caused by a reduced supply of alternative short-term investments, and increased flight-to-quality demand for Agency discount notes in response to the European debt crisis and other geopolitical events that occurred or carried over into the fourth quarter of 2011. Many of the discount notes issued during this period of low rates had maturity dates throughout the first quarter of 2012. Over the last several years, active management of our debt has been an important factor in the improvements in and stability of our net interest spread and margin. However, if we stay in the current historically low interest rate environment for a prolonged period of time, it is unlikely that we can continue to refinance our debt costs faster than the decline in mortgage yields, which in fact was the predominant factor in the compression in net interest spread and net interest margin in the first quarter of 2013 compared to the first quarter of 2012 and could continue to result in a lower net interest spread and margin in the future. The average yields on advances decreased from the first quarter of 2012 to the first quarter of 2013 (see Table 6). The average advance yield is impacted by the interplay between advance product pricing, product mix changes, interest rate changes and changes in the average maturity of various advances. In the first quarter of 2013, important compositional changes pushing overall advance portfolio yields lower were an increase in short-term fixed rate advances, which are typically lower yielding advances, and a decrease in higher yielding regular fixed rate advances as a percentage of the total advance portfolio. Because a significant portion of our advances are swapped to LIBOR, the decrease in the average one-month and three-month LIBOR rates in the first quarter of 2013 compared to the first quarter of 2012 also contributed to the decline in advance yields. As discussed under this Item 2 – “Financial Condition – Advances,” a significant portion of our advance portfolio either matures or effectively re-prices within three months by product design or through the use of derivatives. Because of the relatively short nature of the advance portfolio, including the impact of any interest rate swaps qualifying as fair value hedges, the average yield in this portfolio typically responds quickly to changes in the general level of short-term interest rates. Our investment portfolio is comprised of interest-bearing deposits, Federal funds sold, reverse repurchase agreements and investment securities. The average yields on interest-bearing deposits, Federal funds sold and reverse repurchase agreements increased in the first quarter of 2013 relative to the same period in 2012, while the yield on our investment securities declined primarily due to declining interest rates, including LIBOR rates as discussed previously, between the periods. The prepayments of higher rate MBS/collateralized mortgage obligations (CMO) (higher fixed rates and higher spreads over LIBOR on variable rate) and the acquisition of new lower rate MBS/CMOs (lower spreads over LIBOR and lower fixed rates) also factored into the decline in the yield on our investment securities between the two periods. The average yields on the mortgage loan portfolio declined significantly during the first quarter of 2013 compared to the same period in 2012 (see Table 6) due to several factors including: (1) borrowers refinancing their mortgages in order to take advantage of lower average residential mortgage rates; (2) the growth in mortgage loan balances from the first quarter of 2012 to the first quarter of 2013, with new mortgage loans placed into our portfolio at average rates below existing mortgage loans in the portfolio; and (3) increased write-offs of premiums associated with mortgage loan prepayments. Although this portfolio shrunk slightly in the first quarter of 2013 and we expect to hold it relatively flat for the remainder of 2013, we expect the portfolio yield to continue to decline for the next several quarters due to the refinancing of higher rate mortgages. The average yield on consolidated obligation discount notes increased from the first quarter 2012 to same period in 2013 (see Table 6). Average discount note yields were extremely low in the first quarter of 2012 primarily due to decreases in short-term market interest rates, including repo rates caused by a reduced supply of alternative short-term investments and increased flight-to-quality demand for Agency discount notes in response to the European debt crisis and other geopolitical events that occurred or carried over into the fourth quarter of 2011. Many of the discount notes issued during this period of extremely low discount note rates had maturity dates throughout the first half of 2012. Our average discount note yield increased later in 2012, particularly in the second half of the year, due, in part, to the sale of short-term U.S. Treasury securities as a part of the FOMC’s maturity extension program, commonly referred to as Operation Twist. Because the U.S. government and FOMC programs that were likely a factor in pushing short-term rates higher expired on December 31, 2012 (TAG Program and Operation Twist), average yields on discount notes have declined in the first quarter of 2013 from the fourth quarter of 2012 and could remain relatively low resulting in lower average yields on discount notes for the remainder of 2013. The average yield on bonds declined from the first quarter 2012 to the first quarter 2013 (see Table 6). Some important factors in the decline in consolidated obligation bond yields were: (1) generally lower market interest rates, especially LIBOR rates; and (2) our ability to refinance a large portion of our longer-term unswapped callable bonds. As discussed previously, during much of the last half of 2011 and first half of 2012 and, to a lesser extent in the first quarter of 2013, we were able to lower our long-term consolidated obligation funding costs by calling previously issued callable debt and replacing it with new lower-cost debt with similar characteristics. Replacing this debt usually increases costs in the short term due to the acceleration of unamortized concessions on the debt when it is called because we amortize concession costs to contractual maturity. However, this increase is offset by the lower rate on the debt and by funding benefits from timing differences between the date the debt is called and the forward settlement date of the new debt (conventionally not exceeding 30 days forward). We use unswapped callable debt with short lockouts (primarily three months, but occasionally up to one year) as a primary funding tool for long-term amortizing assets. This practice of refinancing our debt provided us with the opportunity to take advantage of lower debt costs at various times during 2012 and occasionally in the first quarter of 2013 and was a factor in the decline in the average bond yield in the first quarter of 2013 compared to the same period in 2012. Our portfolio of unswapped callable bonds increased from $4.3 billion as of March 31, 2012 to $5.2 billion as of March 31, 2013. Callable bonds are an effective instrument for funding fixed rate mortgage-related assets because they provide a way to effectively manage the prepayment risk on these assets. This is especially true for callable bonds with short lockouts because they allow us to react quickly to mortgage prepayments attributable to a drop in interest rates. For a further discussion of how we use callable bonds, see Item 2 – “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Financial Condition – Consolidated Obligations.” Another factor pushing our consolidated obligation bond costs lower was lower average one-month and three-month LIBOR rates in the first quarter of 2013 compared to the first quarter of 2012. A significant portion of our bonds are directly indexed to LIBOR or swapped to LIBOR with the use of derivatives. 46 Derivative and hedging activities impacted our net interest spread as well. The assets and liabilities hedged with derivative instruments designated under fair value hedging relationships are adjusted for changes in fair values even as other assets and liabilities continue to be carried at historical cost. The result is that positive basis adjustments on: (1) advances reduce the average annualized yield; and (2) consolidated obligations decrease the average annualized cost. The positive hedging adjustments on advances exceeded those on consolidated obligations over the three-month periods ended March 31, 2013 and 2012. Therefore, the average net interest spread has been negatively affected by the hedging adjustments included in the asset and liability balances and is not necessarily comparable between periods. Additionally, the differentials between accruals of interest receivables and payables on derivatives designated as fair value hedges as well as the amortization/accretion of hedging activities are recognized as adjustments to the interest income or expense of the designated underlying hedged item. However, net interest payments or receipts on derivatives that do not qualify for hedge accounting under GAAP (economic hedges) flow through net gain (loss) on derivatives and hedging activities instead of net interest income (net interest received/paid on economic derivatives is identified in Tables 8 and 9 under this Item 2), which distorts yields especially for trading investments that are swapped to a variable rate. As explained in more detail in Item 3 – “Quantitative and Qualitative Disclosure About Market Risk – Interest Rate Risk Management – Duration of Equity,” our duration of equity (DOE) remains within both the Risk Management Policy (RMP) limits and the operating ranges and continues to remain relatively short. The historically short DOE is the result of the short maturities (or short reset periods) of the majority of our assets and liabilities coupled with close management of the interest rate risk in our fixed rate mortgage loan portfolio. Accordingly, our net interest income is quite sensitive to the level of short-term interest rates. The fact that the yield on assets and the cost of liabilities can change quickly makes it crucial for management to tightly control and minimize any duration mismatch of short-term assets and liabilities to lessen any adverse impact on net interest income from changes in short-term rates. Table 6 presents average balances and yields of major earning asset categories and the sources funding those earning assets (in thousands): Table 6 Three-month Periods Ended 03/31/2013 03/31/2012 Average Balance Interest Income/ Expense Yield Average Balance Interest Income/ Expense Yield Interest-earning assets: Interest-bearing deposits $ $ % $ $
